

 
 

--------------------------------------------------------------------------------

 


   
EXHIBIT 10.2
     



Execution Version


_____________________________________________________________________________












Sovran Self Storage, Inc.
Sovran Acquisition Limited Partnership






$100,000,000 5.54% Senior Guaranteed Notes, Series D,
due August 5, 2021










____________________


Note Purchase Agreement
_____________________












Dated as of August 5, 2011


















_____________________________________________________________________________



 
 

--------------------------------------------------------------------------------

 





Table of Contents






Section 1.
Authorization of Notes
1
     Section 1.1
     Authorization
1
     Section 1.2
     Adjustment to Interest Rate
1
     
Section 2.
Sale and Purchase of Notes; Subsidiary Guaranty
2
     Section 2.1.
     Notes
2
     Section 2.2.
     Subsidiary Guaranty
2
     
Section 3.
Closing
2
     
   
Section 4.
Conditions to Closing
3
     Section 4.1.
     Representations and Warranties
3
     Section 4.2.
     Performance; No Default
3
     Section 4.3.
     Compliance Certificates
3
     Section 4.4.
     Opinions of Counsel
4
     Section 4.5.
     Purchase Permitted by Applicable Law, Etc.
4
     Section 4.6.
     Related Transactions
4
     Section 4.7
     Payment of Special Counsel Fees
4
     Section 4.8.
     Private Placement Number
5
     Section 4.9.
     Changes in Corporate Structure
5
     Section 4.10.
     Subsidiary Guaranty
5
     Section 4.11.
     Intercreditor Agreement
5
     Section 4.12.
     Funding Instructions
5
     Section 4.13.
     Rating of Notes
5
     Section 4.14.
     Proceedings and Documents
5
 
     
 
Section 5.
Representations and Warranties of the Obligors
5
     Section 5.1.
     Organization; Power and Authority
5
     Section 5.2.
     Authorization, Etc.
6
     Section 5.3.
     Disclosure
6
     Section 5.4.
     Organization and Ownership of Shares of
     Subsidiaries; Affiliates
6
     Section 5.5.
     Financial Statements
7
     Section 5.6
     Compliance with Laws, Other Instruments, Etc.
7
     Section 5.7.
     Governmental Authorizations, Etc.
8
     Section 5.8.
     Litigation; Observance of Agreements, Statutes and Orders
8
     Section 5.9.
     Taxes
8
     Section 5.10.
     Title to Property; Leases
8
     Section 5.11.
     Licenses, Permits, Etc.
8
     Section 5.12
     Compliance with ERISA
9
     Section 5.13.
     Private Offering by the Obligors
10
     Section 5.14.
     Use of Proceeds; Margin Regulations
10
     Section 5.15.
     Existing Debt; Liens
10
     Section 5.16.
     Foreign Assets Control Regulations, Etc.
11
     Section 5.17.
     Status under Certain Statutes
11
     Section 5.18.
     Environmental Matters
12
     Section 5.19.
     Solvency
12
     Section 5.20.
     Pari Passu Obligations
13
     
Section 6.
Representations of the Purchaser
13
     Section 6.1.
     Purchase for Investment
13
     Section 6.2.
     Source of Funds
13
     
Section 7.
Information as to Obligors
15
     Section 7.1.
     Financial and Business Information
15
     Section 7.2.
     Officer's Certificate
18
     Section 7.3.
     Inspection
19
     
Section 8.
Payment of the Notes
19
     Section 8.1
     Required Payments
19
     Section 8.2.
Optional Prepayments
19
     Section 8.3.
     Prepayment of Notes Upon Change of Control
20
     Section 8.4.
     Allocation of Partial Prepayments
20
     Section 8.5.
     Maturity; Surrender, Etc.
21
     Section 8.6.
     Purchase of Notes
21
     Section 8.7.
     Make-Whole Amount
21
     
Section 9.
Affirmative Covenants
22
     Section 9.1.
     Compliance with Law
22
     Section 9.2.
     Insurance
22
     Section 9.3.
     Payment of Taxes and Claims
23
     Section 9.4.
     Existence of SALP, Sovran Holdings and Subsidiaries;
     Maintenance of Properties.
23
     Section 9.5.
     Additional Subsidiary Guarantors
24
     Section 9.6.
     Management
25
     Section 9.7.
     Financial Covenants under Principal Lending Facilities
26
     Section 9.8.
     Rating
26
     Section 9.9.
     Books and Records
26
     
Section 10.
Negative Covenants
26
     Section 10.1.
     Restrictions of Debt
26
     Section 10.2.
     Restrictions on Liens, Etc.
27
     Section 10.3.
     Restrictions on Investments
29
     Section 10.4.
     Merger, Consolidation and Disposition of Assets
30
     Section 10.5.
     Sale and Leaseback
32
     Section 10.6.
     Compliance with Environmental Laws
32
     Section 10.7.
     Distributions
32
     Section 10.8.
     Leverage Ratio
32
     Section 10.9.
     Priority Debt
32
     Section 10.10.
     Consolidated Tangible Net Worth
33
     Section 10.11.
     Debt Service and Fixed Charge Coverages
33
     Section 10.12.
     Unimproved Land
33
     Section 10.13.
     Construction-in-Process
33
     Section 10.14.
     Promissory Notes
33
     Section 10.15.
     Unimproved Land, Construction-in-Process and Notes
33
     Section 10.16.
     Joint Venture Ownership Interest
33
     Section 10.17.
     Unhedged Variable Rate Debt
34
     Section 10.18.
     Unsecured Debt
34
     Section 10.19.
     Unencumbered Property Debt Service Coverage
34
     Section 10.20.
     Covenants Calculations
34
     Section 10.21.
     Nature of Business
35
     Section 10.22.
     Transactions with Affiliates
35
     Section 10.23.
     Terrorism Sanctions Regulations
35
     
Section 11.
Events of Default
35
     
Section 12.
Remedies on Default, Etc.
37
     Section 12.2.
     Other Remedies
38
     Section 12.3.
     Rescission
38
     Section 12.4.
     No Waivers or Election of Remedies, Expenses, Etc.
39
     
Section 13.
Registration; Exchange; Substitution of Notes
39
     Section 13.1.
     Registration of Notes
39
     Section 13.2.
     Transfer and Exchange of Notes
39
     Section 13.3.
     Replacement of Notes
40
     
Section 14.
Payments on Notes
40
     Section 14.1.
     Place of Payment
40
     Section 14.2.
     Home Office Payment
       
Section 15.
Expenses, Etc.
41
     Section 15.1.
     Transaction Expenses
41
     Section 15.2.
     Survival
41
     
Section 16.
Survival of Representations and Warranties; Entire Agreement
41
     
Section 17.
Amendment and Waiver
42
     Section 17.1.
     Requirements
42
     Section 17.2.
     Solicitation of Holders of Notes
42
     Section 17.3.
     Binding Effect, Etc.
42
     Section 17.4.
     Notices Held by Obligors, Etc.
43
     
Section 18.
Notices
43
     
Section 19.
Reproduction of Documents
43
     
Section 20.
Confidential Information
44
     
Section 21.
Substitution of Purchaser
45
     
Section 22.
Miscellaneous
45
     Section 22.1.
     Successors and Assigns
45
     Section 22.2.
     Payments Due on Non-Business Days
45
     Section 22.3.
     Severability
45
     Section 22.4.
     Construction
45
     Section 22.5.
     Accounting Terms
45
     Section 22.6.
     Counterparts
46
     Section 22.7.
     Governing Law
46
     Section 22.8.
     Jurisdiction and Process; Waiver of Jury Trial
46





Schedules and Exhibits
 
   
Schedule A
—
Information Relating to Purchasers
Schedule B
—
Defined Terms
Schedule 5.3
—
Disclosure Documents
Schedule 5.4
—
Subsidiaries of the Obligors, Ownership of Subsidiary Stock and Affiliates
Schedule 5.5
—
Financial Statements
Schedule 5.15
—
Existing Debt; Liens; Future Liens
Schedule 5.18
—
Environmental Disclosures
Schedule 10.3
—
Investments
     
Exhibit 1
—
Form of 5.54% Senior Guaranteed Note, Series D, due August 5, 2021
Exhibit 2.2(a)
—
Form of Subsidiary Guaranty
Exhibit 2.2(b)
—
Form of Intercreditor Agreement
Exhibit 4.4(a)
—
Form of Opinion of Counsel to the Obligors and Subsidiary Guarantors
Exhibit 4.4(b)
—
Form of Opinion of Special Counsel to the Purchasers
Exhibit 10.1
—
Compliance Certificate
Exhibit 10.4(a)
—
Compliance Certificate
Exhibit 10.4(b)
—
Compliance Certificate




 
 

--------------------------------------------------------------------------------

 

Sovran Self Storage, Inc.
Sovran Acquisition Limited Partnership


6467 Main Street
Buffalo, New York 14221-5890


$100,000,000 5.54% Senior Guaranteed Notes, Series D, Due August 5, 2021



 
Dated as of
 
August 5, 2011





To the Purchasers listed in
the attached Schedule A:


Ladies and Gentlemen:


Sovran Self Storage, Inc., a Maryland corporation ("Sovran"), and Sovran
Acquisition Limited Partnership, a Delaware limited partnership ("SALP" and
together with Sovran, the "Obligors"), jointly and severally agree with the
Purchasers listed in the attached Schedule A (the "Purchasers") to this Note
Purchase Agreement (this "Agreement") as follows:
 
Section 1
Authorization of Notes.



          Section 1.1.     Authorization.  The Obligors will authorize the issue
and sale of $100,000,000 aggregate principal amount of their 5.54% Senior
Guaranteed Notes, Series D, due August 5, 2021 (the "Notes," such term to
include any such notes issued in substitution therefor pursuant to Section 13 of
this Agreement).  The Notes shall be substantially in the form set out in
Exhibit 1, with such changes therefrom, if any, as may be approved by the
Purchasers and the Obligors.  Certain capitalized terms used in this Agreement
are defined in Schedule B; references to a "schedule" or an "Exhibit" are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.


          Section 1.2     Adjustment to Interest Rate.  (a) If an Adverse Rating
Condition (as defined in Section 1.2(d)) occurs, the rate of interest on the
Notes shall increase by 175 basis points (1.75%) over the rate of interest
(including the Default Rate, if applicable) that the Notes would otherwise bear
(a "Rate Increase").  Any Rate Increase shall take effect for interest accruing
on the Notes from and after the Interest Payment Date that falls on or
immediately precedes the date on which the Adverse Rating Condition occurs and
shall continue to be in effect until it is terminated pursuant to
Section 1.2(b).  For the sake of clarity, this Agreement contemplates that:
(i) notwithstanding that more than one Adverse Rating Condition may exist at the
same time, no more than one Rate Increase shall be in effect at any time; and
(ii) the same Adverse Rating Condition may exist multiple times while the Notes
are outstanding, and each time such Adverse Rating Condition exists, a Rate
Increase shall take effect, subject to Section 1.2(a)(i).

 
1

--------------------------------------------------------------------------------

 

          (b)  If the Adverse Rating Condition that gives rise to a Rate
Increase shall cease to exist, and if no other Adverse Rating Condition shall
exist or occur before the Interest Payment Date immediately following the date
on which such Adverse Rating Condition shall have ceased to exist, the Rate
Increase shall be terminated.  The termination shall be effective for interest
accruing on the Notes from and after the Interest Payment Date that falls on or
immediately follows the date on which such Adverse Rating Condition shall cease
to exist.


          (c)  Notwithstanding Section 1.2(b), no Rate Increase shall be
terminated at a time when the Default Rate is in effect.


          (d)  As used in this Section, "Adverse Rating Condition" means any one
of the following:


                    (i)  The Notes are not rated by at least one Rating Agency,
or the Notes are rated lower than BBB- by S&P, lower than Baa3 by Moody's, or
lower than BBB- by Fitch.


                    (ii)  SALP is not assigned a long-term, unsecured debt
rating by at least one Rating Agency, or is assigned such a rating lower than
BBB- by S&P, lower than Baa3 by Moody's, or lower than BBB- by Fitch.


          (e)  The Obligors shall notify each holder of Notes in writing
promptly after becoming aware of any change in any of SALP's debt ratings or any
change in any rating of the Notes.


          (f)  The provisions of this Section 1.2 are in addition to the
provisions of Section 9.8.


Section 2
Sale and Purchase of Notes; Subsidiary Guaranty.



          Section 2.1.     Notes.  Subject to the terms and conditions of this
Agreement, the Obligors will issue and sell to each Purchaser and each Purchaser
will purchase from the Obligors, at the Closing provided for in Section 3, Notes
in the principal amount specified opposite such Purchaser's name in Schedule A
at the purchase price of 100% of the principal amount thereof.  The obligations
of each Purchaser hereunder are several and not joint obligations and each
Purchaser shall have no obligation and no liability to any Person for the
performance or nonperformance by any other Purchaser hereunder.


          Section 2.2.     Subsidiary Guaranty.  The payment by the Obligors of
all amounts due with respect to the Notes and the performance by the Obligors of
their respective obligations under this Agreement will be absolutely and
unconditionally guaranteed by the Subsidiary Guarantors pursuant to the
Subsidiary Guaranty.  Payments under the Subsidiary Guaranty and certain other
Guaranties of the Subsidiary Guarantors shall be shared in accordance with the
terms of the Intercreditor Agreement.


Section 3
Closing.



          The sale and purchase of the Notes to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603, at 10:00 a.m., Chicago time, at a closing (the
"Closing") on August 5, 2011 or on such other

 
2

--------------------------------------------------------------------------------

 

Business Day thereafter on or prior to August 8, 2011 as may be agreed upon by
the Obligors and the Purchasers.  At the Closing the Obligors will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note to be so purchased (or such greater number of Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the
Closing and registered in such Purchaser's name (or in the name of such
Purchaser's nominee), against delivery by such Purchaser to the Obligors or
their order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Obligors to Account Number 017365461, at M&T Bank in Buffalo, New York, ABA
Number 022 0000 46 ref: Sovran Acquisition LP.  If at the Closing the Obligors
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to any Purchaser's satisfaction, such Purchaser shall, at such
Purchaser's election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.


Section 4
Conditions to Closing.



          The obligation of each Purchaser to purchase and pay for the Notes to
be sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser's satisfaction, prior to or at the Closing, of the following
conditions:


          Section 4.1.     Representations and Warranties.


          (a)  Representations and Warranties of the Obligors.  The
representations and warranties of each Obligor in this Agreement shall be
correct when made and at the time of Closing.


          (b)  Representations and Warranties of the Subsidiary Guarantors.  The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of Closing.


          Section 4.2.     Performance; No Default.  Each Obligor and each
Subsidiary Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement and the Subsidiary Guaranty required to
be performed or complied with by it prior to or at the Closing, and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by Section 5.14), no Default or Event of Default shall
have occurred and be continuing.  Neither of the Obligors nor any of their
Subsidiaries shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such Section
applied since such date.


          Section 4.3.     Compliance Certificates.


          (a)  Officer's Certificate of the Obligors.  Each Obligor shall have
delivered to such Purchaser an Officer's Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1(a), 4.2 and
4.9 have been fulfilled.

 
3

--------------------------------------------------------------------------------

 

          (b)  Secretary's Certificate of the Obligors.  Each Obligor shall have
delivered to such Purchaser a certificate certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement.


          (c)  Officer's Certificate of the Subsidiary Guarantors.  Each
Subsidiary Guarantor shall have delivered to such Purchaser an Officer's
Certificate, dated the date of the Closing, certifying that the conditions
specified in Section 4.1(b), 4.2 and 4.9 have been fulfilled.


          (d)  Secretary's Certificate of the Subsidiary Guarantors.  Each
Subsidiary Guarantor shall have delivered to such Purchaser a certificate
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Subsidiary Guaranty.


          Section 4.4.  Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Phillips Lytle LLP, counsel for the Obligors and the
Guarantors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or such Purchaser's counsel may reasonably request (and the Obligors hereby
instruct their counsel to deliver such opinion to such Purchaser), and (b) from
Chapman and Cutler LLP, the Purchasers' special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.


          Section 4.5.  Purchase Permitted by Applicable Law, Etc.  On the date
of Closing each purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which each Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject any
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by any Purchaser, such Purchaser shall have received an
Officer's Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.


          Section 4.6.  Related Transactions.  The Obligors shall have
consummated the sale of the entire principal amount of the Notes scheduled to be
sold on the date of Closing pursuant to this Agreement.


          Section 4.7.  Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Obligors shall have paid on or before the
Closing, the fees, charges and disbursements of the Purchasers' special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Obligors at least one Business Day prior to the Closing.

 
4

--------------------------------------------------------------------------------

 

          Section 4.8.  Private Placement Number.  A Private Placement Number
issued by Standard & Poor's CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for the Notes.


          Section 4.9.  Changes in Corporate Structure.  Neither of the Obligors
shall have changed its jurisdiction of incorporation or been a party to any
merger or consolidation or shall have succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.


          Section 4.10.  Subsidiary Guaranty.  The Subsidiary Guaranty shall
have been duly authorized, executed and delivered by each Subsidiary Guarantor,
shall constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.


          Section 4.11.  Intercreditor Agreement.  The Intercreditor Agreement
shall have been executed and delivered by each of the Purchasers, each holder of
notes issued pursuant to the 2003 Note Purchase Agreement and to the 2006 Note
Purchase Agreement, and the banks which are parties to the Bank Credit Agreement
and any other creditor which shall have the benefit of a Guaranty by a
Subsidiary Guarantor.


          Section 4.12.  Funding Instructions.  At least three Business Days
prior to the date of the Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Obligors
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank's ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited.


          Section 4.13.  Rating of Notes.  The Notes shall have been given a
rating of not less than BBB- by S&P, or Baa3 by Moody's, or BBB- by Fitch.


          Section 4.14.  Proceedings and Documents.  All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and such Purchaser's special counsel, and such
Purchaser and such Purchaser's special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such Purchaser's special counsel may reasonably request.


Section 5
Representations and Warranties of the Obligors.



          The Obligors, jointly and severally, represent and warrant to each
Purchaser that:


          Section 5.1.  Organization; Power and Authority.  Sovran is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  SALP is a
limited partnership duly organized, validly

 
5

--------------------------------------------------------------------------------

 

existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign partnership and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each Obligor has the corporate or
partnership, as the case may be, power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.


          Section 5.2.  Authorization, Etc.  This Agreement and the Notes have
been duly authorized by all necessary corporate or partnership, as the case may
be, action on the part of each Obligor, and this Agreement constitutes, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of each Obligor enforceable against each Obligor in
accordance with its terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and
(b) general principles of equity(regardless of whether such enforceability is
considered in a proceeding in equity or at law).


          Section 5.3.  Disclosure.  The Obligors, through their adviser,
Manufacturers and Traders Trust Company, have delivered to each Purchaser a copy
of a Confidential Information Memorandum, dated June 2011 (the "Memorandum"),
relating to the transactions contemplated hereby.  The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Obligors and their Subsidiaries.  This Agreement,
the Memorandum, the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Obligors in connection with the transactions
contemplated hereby and identified in Schedule 5.3, and the financial statements
listed in Schedule 5.5 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser prior to July 19, 2011 being referred to collectively as the
"Disclosure Documents"), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  Since December 31, 2010, there has been no change in the financial
condition, operations, business, properties or prospects of the Obligors or any
of their Subsidiaries except changes that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.  There is no fact
known to either Obligor that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.


          Section 5.4.  Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) each Obligor's Subsidiaries, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization, the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Obligors and each other Subsidiary and
whether as of Closing such Subsidiary is a Subsidiary Guarantor, and all other
Investments of each Obligor and their Subsidiaries, (ii) each Obligor's
Affiliates, other than Subsidiaries, and (iii) each Obligor's directors and
senior officers.

 
6

--------------------------------------------------------------------------------

 

          (b)  All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Obligors and their Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Obligors or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).


          (c)  Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.


          (d)  No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Obligors or any of their
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.


          Section 5.5.  Financial Statements.  The Obligors have delivered to
each Purchaser copies of the financial statements of the Obligors and their
Subsidiaries listed on Schedule 5.5.  All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Obligors and their
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto.  The Obligors and their Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.


          Section 5.6.  Compliance with Laws, Other Instruments, Etc.  The
execution, delivery and performance by each Obligor of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of
either Obligor or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws,
partnership agreement or any other agreement or instrument to which either
Obligor or any Subsidiary is bound or by which either Obligor or any Subsidiary
or any of the irrespective properties may be bound or affected, (b) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to either Obligor or any Subsidiary, or (c) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to either Obligor or any Subsidiary.

 
7

--------------------------------------------------------------------------------

 

          Section 5.7.  Governmental Authorizations, Etc. No consent, approval
or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by either Obligor of this Agreement or the Notes.


          Section 5.8.  Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of either Obligor, threatened against or affecting either
Obligor or any Subsidiary or any property of either Obligor or any Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.


          (b)  Neither of the Obligors nor any of their Subsidiaries is in
default under any term of any agreement or instrument to which it is a party or
by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation Environmental Laws)
of any Governmental Authority, which default or violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.


          Section 5.9.  Taxes.  Each of the Obligors and their Subsidiaries have
filed all tax returns that are required to have been filed in any jurisdiction,
and have paid all taxes shown to be due and payable on such returns and all
other taxes and assessments levied upon them or their properties, assets, income
or franchises, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (a) the amount of which is not individually or in the aggregate
Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which such Obligor or such Subsidiary, as the case may be, has established
adequate reserves in accordance with GAAP.  Neither of the Obligors knows of any
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect.  The charges, accruals and reserves on the books of
the Obligors and their Subsidiaries in respect of federal, state or other taxes
for all fiscal periods are adequate.  The federal income tax liabilities of the
Obligors and their Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
December 31, 2006.


          Section 5.10.  Title to Property; Leases.  The Obligors and their
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by either of the Obligors or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this
Agreement.  All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.


          Section 5.11.  Licenses, Permits, Etc.  (a) The Obligors and their
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, service marks,

 
8

--------------------------------------------------------------------------------

 

trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.


          (b)  To the best knowledge of each Obligor, no product of either
Obligor or any of their Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, service mark,
trademark, trade name or other right owned by any other Person.


          (c)  To the best knowledge of each Obligor, there is no Material
violation by any Person of any right of either Obligor or any of their
Subsidiaries with respect to any patent, copyright, service mark, trademark,
trade name or other right owned or used by either Obligor or any of their
Subsidiaries.


          Section 5.12.  Compliance with ERISA.  (a) Each Obligor and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither of the Obligors nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by either Obligor or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of either Obligor or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.


          (b)  The present value of the aggregate benefit liabilities under each
of the Plans which are subject to Title IV of ERISA (other than Multiemployer
Plans), determined as of the end of such Plan's most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan's most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities
by more than $500,000 in the aggregate for all Plans.  The term "benefit
liabilities" has the meaning specified in Section 4001 of ERISA and the terms
"current value" and "present value" have the meaning specified in Section 3 of
ERISA.


          (c)  Neither of the Obligors nor any of their ERISA Affiliates has
incurred any withdrawal liabilities(and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.


          (d)  The expected post-retirement benefit obligation (determined as of
the last day of each Obligor's most recently ended fiscal year in accordance
with Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of each Obligor and its Subsidiaries is not Material.


          (e)  The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax could
be imposed pursuant to

 
9

--------------------------------------------------------------------------------

 

Section 4975(c)(1)(A)-(D) of the Code.  The representation by each Obligor in
the first sentence of this Section 5.12(e) is made in reliance upon and subject
to the accuracy of each Purchaser's representation in Section 6.2 as to the
sources of the funds to be used to pay the purchase price of the Notes to be
purchased by such Purchaser.


          Section 5.13.  Private Offering by the Obligors.  Neither the Obligors
nor any one acting on the Obligors' behalf has offered the Notes, the Subsidiary
Guaranty or any similar securities for sale to, or solicited any offer to buy
any of the same from, or otherwise approached or negotiated in respect thereof
with, any Person other than the Purchasers and not more than 16 other
Institutional Investors, each of which has been offered the Notes and the
Subsidiary Guaranty in connection with a private sale for investment.  Neither
of the Obligors nor any one acting on their behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes or the Subsidiary
Guaranty to the registration requirements of Section 5 of the Securities Act or
to the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.


          Section 5.14.  Use of Proceeds; Margin Regulations.  The Obligors will
apply the proceeds of the sale of the Notes for general corporate purposes of
the Obligors and their Subsidiaries (including the repayment of Debt of the
Obligors and their Subsidiaries).  No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve either Obligor in a violation of Regulation X of said Board (12 CFR 224)
or to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220).  Margin stock does not constitute more than 1% of the value of the
consolidated assets of the Obligors and their Subsidiaries and the Obligors do
not have any present intention that margin stock will constitute more than 1% of
the value of such assets.  As used in this Section, the terms "margin stock" and
"purpose of buying or carrying" shall have the meanings assigned to them in said
Regulation U.


          Section 5.15.  Existing Debt; Liens.  (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Obligors and their Subsidiaries as of August 5, 2011 (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any and Guaranty thereof, if any).  Neither of the
Obligors nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Debt of the
Obligors or such Subsidiary, and no event or condition exists with respect to
any Debt of the Obligors or any Subsidiary, that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.


          (b)  Except as disclosed in Schedule 5.15, neither of the Obligors nor
any Subsidiary has agreed or consented to cause or permit in the future (upon
the happening of a contingency or otherwise) any of its property, whether now
owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.2.

 
10

--------------------------------------------------------------------------------

 

          (c)  Neither any Obligor nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of such Obligor or such Subsidiary, any agreement relating thereto
or any other agreement (including, but not limited to, its charter or other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Debt of the Obligors, except as specifically
indicated in Schedule 5.15.


          Section 5.16.  Foreign Assets Control Regulations, Etc.  (a) Neither
any Obligor nor any Controlled Entity (i) is a Person whose name appears on the
list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, U.S. Department of Treasury ("OFAC") (an "OFAC
Listed Person") or (ii) is a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (ii), a "Blocked Person") or (iii) has any investments in,
or knowingly (as such term is defined in Section 101(6) of CISADA) engages in
any dealings or transactions with, any Blocked Person.


          (b)  No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Obligors or indirectly through any
Controlled Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.


          (c)  To the Obligors' actual knowledge after making due inquiry,
neither any Obligor nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, "Anti-Money
Laundering Laws"), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Obligors have taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that each Obligor and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.


          (d)  No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Obligors have taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that each Obligor and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.


          Section 5.17.  Status under Certain Statutes.  Neither of the Obligors
nor any of their Subsidiaries is an "investment company" registered or required
to be registered under the

 
11

--------------------------------------------------------------------------------

 

Investment Company Act of 1940, as amended, or is subject to regulation under
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.


          Section 5.18.  Environmental Matters.  Neither of the Obligors nor any
of their Subsidiaries has knowledge of any claim or has received any notice of
any claim, and no proceeding has been instituted asserting any claim against
either of the Obligors or any of their Subsidiaries or any of their respective
real properties now or formerly owned, leased or operated by any of them, or any
Locke Property, or other assets, nor, to the knowledge of either of the Obligors
or any of their Subsidiaries, has any such proceeding been instituted against
any real properties now or formerly owned by either of the Obligors or any of
their Subsidiaries, or any Locke Property, alleging damage to the environment or
any violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.  Except as
otherwise disclosed on Schedule 5.18:


          (a)  neither of the Obligors nor any of their Subsidiaries has
knowledge of any facts which would give rise to any claim, public or private,
for violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties or to other assets now or
formerly owned, leased or operated by any of them or any Locke Property, or
their use, except, in each case, such as could not reasonably be expected to
result in a Material Adverse Effect;


          (b)  neither of the Obligors nor any of their Subsidiaries has stored
any Hazardous Substances on real properties now or formerly owned, leased or
operated by any of them or any Locke Property, or has disposed of any Hazardous
Substances in each case in a manner contrary to any Environmental Laws and in
any manner that could reasonably be expected to result in a Material Adverse
Effect;


          (c)  all buildings on all real properties now owned, leased or
operated by the Obligors or any of their Subsidiaries or any Locke Property, are
in compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect; and


          (d)  a phase I environmental site assessment was prepared for each
Locke Property and the results of each such phase I environmental site
assessment indicated (i) no suggested remediation in excess of $10,000 in
aggregate amount for all such Locke Properties and (ii) no need, requirement or
suggestion for a phase II environmental site assessment on any such Locke
Property.


          Section 5.19.  Solvency.  The fair value of the business and assets of
each of the Obligors and each Subsidiary Guarantor exceeds the amount that will
be required to pay its respective liabilities (including, without limitation,
contingent, subordinated, unmatured and unliquidated liabilities on existing
debts, as such liabilities may become absolute and matured), in each case after
giving effect to the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds of the sale of the Notes).  Neither
the Obligors nor the Subsidiary Guarantors, after giving effect to the
transactions contemplated by this Agreement, will be engaged in any business or
transaction, or about to engage in any business or transaction,

 
12

--------------------------------------------------------------------------------

 

for which such Person has unreasonably small assets or capital (within the
meaning of the Uniform Fraudulent Transfer Act, the Uniform Fraudulent
Conveyance Act and Section 548 of the Federal Bankruptcy Code), and neither the
Obligors nor any Subsidiary Guarantor has any intent to


          (a)  hinder, delay or defraud any entity to which any of them is, or
will become, on or after the date of Closing, indebted, or


          (b)  incur debts that would be beyond any of their ability to pay as
they mature.


          Section 5.20.  Pari Passu Obligations.


          (a)                     The Notes.  The Notes rank equally and ratably
with all unsecured and unsubordinated obligations of the Company generally, but
subject to the right of any Person having preferred rights, whether such rights
arise by contract, statute, law (or the operation thereof) or otherwise.


          (b)  The Subsidiary Guaranty.  The Subsidiary Guaranty ranks equally
and ratably with all unsecured and unsubordinated obligations of each of the
Subsidiary Guarantors generally, but subject to the right of any Person having
preferred rights, whether such rights arise by contract, statute, law (or the
operation thereof) or otherwise.


Section 6
Representations of the Purchaser.



          Section 6.1.  Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by it or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of such Purchaser's or such pension or trust funds'
property shall at all times be within such Purchaser's or such pension or trust
funds' control.  Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Obligors are
not required to register the Notes.


          Section 6.2.  Source of Funds.  Each Purchaser severally represents
that at least one of the following statements is an accurate representation as
to each source of funds (a "source") to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:


          (a)  the Source is an "insurance company general account" (as the term
is defined in the United States Department of Labor's Prohibited Transaction
Exemption ("PTE") 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the "NAIC Annual Statement"))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same

 
13

--------------------------------------------------------------------------------

 

employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser's state of domicile; or


          (b)  the Source is a separate account that is maintained solely in
connection with such Purchaser's fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or


          (c)  the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Obligors in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or


          (d)  the Source constitutes assets of an "investment fund" (within the
meaning of Part VI of PTE 84-14 (the "QPAM Exemption")) managed by a "qualified
professional asset manager" or "QPAM" (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan's assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in either
Obligor that would cause the QPAM and such Obligor to be "related" within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) or such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Obligors in writing pursuant to this clause
(d); or


          (e)  the Source constitutes assets of a "plan(s)" (within the meaning
of Section IV of PTE 96-23 (the "INHAM Exemption")) managed by an "in-house
asset manager" or "INHAM" (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of "control" in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in either Obligor and (i) the identity of such INHAM
and (ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Obligors in writing pursuant to this clause
(e); or


          (f)  the Source is a governmental plan; or

 
14

--------------------------------------------------------------------------------

 



          (g)  the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Obligors in writing pursuant to this clause
(g); or


          (h)  the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.


As used in this Section 6.2, the terms "employee benefit plan," "governmental
plan," and "separate account" shall have the respective meanings assigned to
such terms in section 3 of ERISA.


Section 7
Information as to Obligors.



          Section 7.1.  Financial and Business Information.  The Obligors shall
deliver to each holder of Notes that is an Institutional Investor:


          (a)  Quarterly Statements - within 45 days (or such shorter period as
is 15 days greater than the period applicable to the filing of Sovran's
Quarterly Report on Form 10-Q (the "Form 10-Q") with the SEC regardless of
whether Sovran is subject to the filing requirements thereof) after the end of
each quarterly fiscal period in each fiscal year of Sovran and SALP,
respectively (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,


                    (i)  in the case of Sovran


                              (A)  a consolidated and consolidating (for
Subsidiaries which own Real Estate) balance sheet of Sovran and its Subsidiaries
as at the end of such quarter, and


                              (B)  consolidated and consolidating (for
Subsidiaries which own Real Estate) statements of income, funds available for
distribution and cash flows of Sovran and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,


                    (ii)  in the case of SALP (if prepared)


                              (A)  a consolidated balance sheet of SALP and its
Subsidiaries as at the end of such quarter, and


                              (B)  consolidated statements of income, funds
available for distribution and cash flows of SALP and its Subsidiaries for such
quarter and (in the case of the second and third quarters) for the portion of
the fiscal year ending with such quarter,


setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the

 
15

--------------------------------------------------------------------------------

 

respective Obligor as fairly presenting, in all material respects, the financial
position of the companies being reported on and their results of operations and
cash flows, subject to changes resulting from year-end adjustments, provided
that delivery within the time period specified above of copies of Sovran's Form
10-Q prepared in compliance with the requirements therefor and filed with the
SEC shall be deemed to satisfy the requirements of this Section 7.1(a),
provided, further, that Sovran shall be deemed to have made such delivery of
such Form 10-Q if it shall have timely made such Form 10-Q available on "EDGAR"
and on its home page on the worldwide web (at the date of this Agreement located
at: http//www.unclebobs.com) and shall have given each Purchaser prior notice of
such availability on EDGAR and on its home page in connection with each delivery
(such availability and notice thereof being referred to as "Electronic
Delivery");


          (b)  Annual Statements - within 90 days (or such shorter period as is
15 days greater than the period applicable to the filing of Sovran's Annual
Report on Form 10-K (the "Form 10-K") with the SEC regardless of whether Sovran
is subject to the filing requirements thereof) after the end of each fiscal year
of Sovran and SALP, respectively, duplicate copies of,


                    (i)  in the case of Sovran


                              (A)  a consolidated and consolidating (for
Subsidiaries which own Real Estate) balance sheet of Sovran and its
Subsidiaries, as at the end of such year, and


                              (B)  consolidated and consolidating (for
Subsidiaries which own Real Estate) statements of income, funds available for
distribution and cash flows of Sovran and its Subsidiaries, for such year,


                    (ii)  in the case of SALP (if prepared)


                              (A)  a consolidated balance sheet of SALP and its
Subsidiaries, as at the end of such year, and


                              (B)  consolidated statements of income, funds
available for distribution and cash flows of SALP and its Subsidiaries, for such
year,


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied:


                              (A)  by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that such financial statements present fairly, in all material
respects, the financial position of the companies being reported upon and their
results of operations and cash flows and have been prepared in conformity with
GAAP, and that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, and

 
16

--------------------------------------------------------------------------------

 

                              (B)  a certificate of such accountants stating
that they have reviewed this Agreement and stating further whether, in making
their audit, they have become aware of any condition or event that then
constitutes a Default or an Event of Default, and, if they are aware that any
such condition or event then exists, specifying the nature and period of the
existence thereof (it being understood that such accountants shall not be
liable, directly or indirectly, for any failure to obtain knowledge of any
Default or Event of Default unless such accountants should have obtained
knowledge thereof in making an audit in accordance with generally accepted
auditing standards or did not make such an audit),


provided that the delivery within the time period specified above of Sovran's
Form 10-K for such fiscal year (together with Sovran's annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act)
prepared in accordance with the requirements therefor and filed with the SEC,
together with the accountant's certificate described in clause (B) above (the
"Accountants' Certificate"), shall be deemed to satisfy the requirements of this
Section 7.1(b), provided, further, that Sovran shall be deemed to have made such
delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof, in which event Sovran shall separately deliver, concurrently with such
Electronic Delivery, the Accountants' Certificate;


          (c)  SEC and Other Reports - promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by either Obligor or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by either Obligor or any Subsidiary with the
Securities and Exchange Commission and of all press releases and other
statements made available generally by either Obligor or any Subsidiary to the
public concerning developments that are Material;


          (d)  Notice of Default or Event of Default - promptly, and in any
event within five Business Days after a Responsible Officer of either Obligor
becomes aware of the existence of any Default or Event of Default or that any
Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to in Section 11(g)
without regard to any dollar limitations in such Section 11(g), a written notice
specifying the nature and period of existence thereof and what action the
Obligors are taking or propose to take with respect thereto;


          (e)  ERISA Matters - promptly, and in any event within five Business
Days after a Responsible Officer of either Obligor becomes aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that either Obligor or an ERISA Affiliate proposes to take with respect
thereto:


                    (i)  with respect to any Plan, any reportable event, as
defined in Section 4043(b) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date thereof; or


                    (ii)  the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by either Obligor or any ERISA

 
17

--------------------------------------------------------------------------------

 

Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan; or


                    (iii)  any event, transaction or condition that could result
in the incurrence of any liability by either Obligor or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the imposition of a penalty or excise tax
under the provisions of the Code relating to employee benefit plans, or the
imposition of any Lien on any of the rights, properties or assets of either
Obligor or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;


          (f)  Notices from Governmental Authority - promptly, and in any event
within 30 days of receipt thereof, copies of any notice to either Obligor or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;


          (g)  Five Year Capital Plan - within 30 days after the end of each
fiscal year of Sovran and SALP, a five-year capital plan of SALP and its
Subsidiaries; and


          (h)  Requested Information - with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of either Obligor or any of their Subsidiaries
or relating to the ability of either Obligor to perform its obligations
hereunder and under the Notes or the ability of any Subsidiary Guarantor to
perform its obligations under the Subsidiary Guaranty as from time to time may
be reasonably requested by any such holder of Notes.


          Section 7.2.  Officer's Certificate.  Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer of
each of the Obligors setting forth:


          (a)  Covenant Compliance - the information (including detailed
calculations) required in order to establish whether the Obligors were in
compliance with the requirements of Section 10.1 through Section 10.19 hereof,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence);


          (b)  Event of Default - a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Obligors and
their Subsidiaries from the beginning of the quarterly or annual period covered
by the statements then being furnished to the date of the certificate and that
such review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of either Obligor or any
Subsidiary to comply with any Environmental Law), specifying the nature

 
18

--------------------------------------------------------------------------------

 

and period of existence thereof and what action the Obligors shall have taken or
proposes to take with respect thereto;


          (c)  List of Excluded Subsidiaries - a list of all Excluded
Subsidiaries as at such date and including a description of each such Excluded
Subsidiary's real estate holdings and Debt.


          Section 7.3.  Inspection.  Each Obligor shall permit the
representatives of each holder of Notes that is an Institutional Investor:


          (a)  No Default - if no Default or Event of Default then exists, at
the expense of such holder and upon reasonable prior notice to the Obligors, to
visit the principal executive offices of the Obligors, to discuss the affairs,
finances and accounts of the Obligors and their Subsidiaries with the Obligors'
officers, and (with the consent of the Obligors, which consent will not be
unreasonably withheld) their independent public accountants, and (with the
consent of the Obligors, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Obligors and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and


          (b)  Default - if a Default or Event of Default then exists, at the
expense of the Obligors, to visit and inspect any of the offices or properties
of the Obligors or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Obligors authorize said accountants to discuss the affairs,
finances and accounts of the Obligors and their Subsidiaries), all at such times
and soften as may be requested.


Section 8
Payment of the Notes.



          Section 8.1.  Required Payments.  As provided therein, the entire
principal amount of the Notes shall become due and payable on August 5, 2021.


          Section 8.2.  Optional Prepayments.  The Obligors may, at their
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, together with interest
accrued thereon to the date of such prepayment, plus the Make-Whole Amount
determined for the prepayment date with respect to such principal amount.  The
Obligors will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment.  Each such notice shall
specify such date, the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Obligors shall deliver to each

 
19

--------------------------------------------------------------------------------

 

holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.


          Section 8.3.  Prepayment of Notes Upon Change of Control.


          (a)                   Notice.   Within ten (10) Business Days after a
Change of Control, the Obligors shall give to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
subparagraph (b) of this Section 8.3, accompanied by the certificate described
in subparagraph (e) of this Section 8.3.


          (b)  Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder (in this case only, "holder" in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on the date specified in such offer (the "Proposed Prepayment
Date") that is not less than 30 days and not more than 60 days after the date of
such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the first Business Day which is at
least 45 days after the date of such offer).


          (c)  Acceptance; Rejection.  A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Obligors at least 10 days prior to the Proposed
Prepayment Date.  A failure by a holder of Notes to respond to an offer to
prepay made pursuant to this Section 8.3 shall be deemed to constitute a
acceptance of such offer by such holder.


          (d)  Prepayment.  Prepayment of the Notes to be prepaid pursuant to
this Section 8.3 shall be at 100% of the principal amount of such Notes, plus
the Make-Whole Amount determined for the date of prepayment with respect to such
principal amount, together with interest on such Notes accrued to the date of
prepayment.  On the Business Day preceding the date of prepayment, the Obligors
shall deliver to each holder of Notes being prepaid a statement showing the
Make-Whole Amount due in connection with such prepayment and setting forth the
details of the computation of such amount.


          (e)                   Officer's Certificate.  Each offer to prepay the
Notes pursuant to this Section 8.3 shall be accompanied by a certificate,
executed by a Senior Financial Officer of the Obligors and dated the date of
such offer, specifying:  (i) the Proposed Prepayment Date; (ii) that such offer
is made pursuant to this Section 8.3; (iii) the principal amount of each Note
offered to be prepaid; (iv) the estimated Make-Whole Amount, if any; (v) the
interest that would be due on each Note offered to be prepaid, accrued to the
Proposed Prepayment Date; (vi) that the conditions of this Section 8.3 have been
fulfilled; and (vii) in reasonable detail, the nature and date of the Change of
Control.


          Section 8.4.  Allocation of Partial Prepayments.  In the case of each
partial prepayment of the Notes (other than any partial prepayment under
Section 8.3), the principal amount of the Notes to be prepaid shall be allocated
among all of the Notes at the time outstanding in

 
20

--------------------------------------------------------------------------------

 

proportion, as nearly as practicable, to the unpaid principal amounts thereof
not theretofore called for prepayment.


          Section 8.5.  Maturity; Surrender, Etc.  In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any.  From and after such date,
unless the Obligors shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue.  Any Note paid or
prepaid in full shall be surrendered to the Obligors and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.


          Section 8.6.  Purchase of Notes.  The Obligors will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes.  The Obligors will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.


          Section 8.7.  Make-Whole Amount.  The term "Make-Whole Amount" means
with respect to any Note an amount equal to the excess, if any, of the
Discounted Value of the Called Principal of such Note, over the amount of such
Called Principal, provided that the Make-Whole Amount may in no event be less
than zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:



 
          "Called Principal" means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or 8.3 or has become or
is declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
 
 
          "Discounted Value" means, with respect to the Called Principal of any
Note, the amount obtained by discounting the amount of such Called Principal and
interest payable in respect thereof from, in the case of the Called Principal,
the maturity date in respect of such Note to the Settlement Date and, in the
case of such interest, the scheduled dates of payment hereunder in respect
thereof to the Settlement Date, in accordance with accepted financial practice
and at a discount factor (applied on the same periodic basis as that on which
interest on such Note is payable) equal to the Reinvestment Yield with respect
to such Called Principal.
 
 
          "Reinvestment Yield" means, with respect to the Called Principal of
any Note, 0.50% plus the yield to maturity implied by (i) the yields reported,
as of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as "PX-1" on the Bloomberg Financial Market Screen (or such other display as may
replace "PX-1" on the Bloomberg Financial Market Screen) for actively traded, on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded, on the run U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  In the case of each determination under the preceding clause
(i) or clause (ii), as the case may be, such implied yield will be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly on a straight line basis between (1) the actively traded, on the run
U.S. Treasury security with the maturity closest to and greater than the
Remaining Average Life and (2) the actively traded, on the run U.S. Treasury
security with the maturity closest to and less than the Remaining Average
Life.  The Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Note.
 
 
          "Remaining Average Life" means, with respect to the Called Principal
of any Note, the number of years (calculated to the nearest one-twelfth year)
that will elapse between the Settlement Date with respect to such Called
Principal and the maturity date of the Note in respect thereof.
 
 
          "Settlement Date" means, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or 8.3 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.



Section 9 
Affirmative Covenants.



          The Obligors, jointly and severally, covenant that so long as any of
the Notes are outstanding:


          Section 9.1.  Compliance with Law.  Each Obligor will, and will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental Laws, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


          Section 9.2.  Insurance.  Each Obligor will, and will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms

 
21

--------------------------------------------------------------------------------

 

and in such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.


          Section 9.3.  Payment of Taxes and Claims.  Each Obligor will, and
will cause each of its Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes, assessments, charges and levies have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of such Obligor or any Subsidiary not permitted by
Section 10.2, provided that neither Obligor nor any of its Subsidiaries need pay
any such tax, assessment, charge, levy or claim if (i) the amount, applicability
or validity thereof is contested by such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and such Obligor or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Obligor or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of all such taxes, assessments, charges, levies
and claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.


          Section 9.4.  Existence of SALP, Sovran Holdings and Subsidiaries;
Maintenance of Properties.  (a) SALP for itself and for Holdings and each
Subsidiary (insofar as any such statements relate to Holdings or such
Subsidiary) will do or cause to be done all things necessary to, and shall,
preserve and keep in full force and effect its, Holdings, and each Subsidiary's
existence as a limited partnership, corporation or another legally constituted
entity, and will do or cause to be done all things necessary to preserve and
keep in full force all of its, Holdings', and each Subsidiary's rights and
franchises, and it and Holdings will not, and it will not cause or permit any
Subsidiary to, convert to a limited liability company or a limited liability
partnership.  SALP (i) will cause all necessary repairs, renewals, replacements,
betterments and improvements to be made to all Real Estate owned or controlled
by it or by any Subsidiary, all as in the judgment of SALP or such Subsidiary
may be necessary so that the business carried on in connection therewith may be
properly conducted at all times, subject to the terms of the applicable Leases
and partnership agreements or other entity organizational documents, (ii) will
cause all of its other properties and those of Subsidiaries used or useful in
the conduct of its business or the business of such Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, and (iii) will, and will cause each Subsidiary to,
continue to engage exclusively in the business of owning and operating self
storage facilities (including the rental of trucks in connection therewith),
which self storage facilities shall be known primarily as "Uncle Bob's Self
Storage"; provided that nothing in this Agreement shall prevent the Obligors
from entering into Tower Leases or occasional non-material Leases of retail or
office space incidental to he Obligors' owning and operating self storage
facilities; and provided, further, that nothing in this Section 9.4 shall
prevent SALP from discontinuing the operation and maintenance of any of its
properties or any of those of any Subsidiaries if such discontinuance is, in the
judgment of SALP, desirable in the conduct of its or their business and such
discontinuance does not cause a Default or an Event of Default hereunder and
does not in the aggregate materially adversely affect the business of the
Obligors and their

 
22

--------------------------------------------------------------------------------

 

respective Subsidiaries on a consolidated basis.  Holdings shall at all times be
a wholly-owned Subsidiary of Sovran and the sole general partner of SALP and
shall be the owner of at least 1% of the outstanding partnership interests in
SALP.


          (b)  Sovran will do or cause to be done all things necessary to
preserve and keep in full force and effect its existence as a Maryland
corporation.  Sovran will at all times maintain its status as a REIT and not
take any action which could lead to its disqualification as a REIT.  Sovran
shall at all times maintain its listing on the New York Stock Exchange.  Sovran
will continue to operate as a fully-integrated, self-administered and
self-managed real estate investment trust which, together with its Subsidiaries
(including, without limitation, SALP) owns and operates an improved property
portfolio comprised exclusively of self-storage facilities.  Sovran will not
engage in any business other than the business of acting as a REIT and serving
as a limited partner of SALP and as a member, partner or stockholder of other
Persons as permitted by this Agreement.  Sovran shall conduct all or
substantially all of its business operations through SALP, and shall not own
real estate assets outside of its interests in SALP.  Sovran shall do or cause
to be done all things necessary to preserve and keep in full force all of its
rights and franchises and those of its Subsidiaries.  Sovran shall (i) cause all
of its properties and those of its Subsidiaries used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, (ii) cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of Sovran may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, and (iii) cause SALP and
each of its Subsidiaries to continue to engage exclusively in the business of
owning and operating self-storage facilities (including the rental of trucks in
connection therewith), which self-storage facilities shall be known primarily as
"Uncle Bob's Self-Storage"; provided that nothing in this Section 9.4 shall
prevent Sovran from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of Sovran, desirable in the conduct of its or their business and such
discontinuance does not cause a Default or an Event of Default hereunder and
does not in the aggregate materially adversely affect the business of Sovran and
its Subsidiaries on a consolidated basis.


          Section 9.5.  Additional Subsidiary Guarantors.  (a)  The Obligors
will cause each of their Subsidiaries (other than Excluded Subsidiaries) to
enter into the Subsidiary Guaranty as required under Section 4.10.  Further, the
Obligors will cause each of their Subsidiaries (other than Excluded
Subsidiaries) first formed or acquired after the date hereof to enter into the
Subsidiary Guaranty and deliver to each of the holders of the Notes (promptly,
and in any event within 30 days after the formation or acquisition of such
Subsidiary) the following items:


                    (i)  a joinder agreement in respect of the Subsidiary
Guaranty;


                    (ii)  a certificate signed by an authorized Responsible
Officer of the Obligors making representations and warranties to the effect of
those contained in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary
and the Subsidiary Guaranty, as applicable;

 
23

--------------------------------------------------------------------------------

 

                    (iii)  a certificate of the Secretary (or other appropriate
officer) of the new Subsidiary Guarantor as to due authorization, charter
documents, board resolutions and the incumbency of officers;


                    (iv)  an opinion of counsel (who may be in-house counsel for
the Obligors) addressed to each of the holders of the Notes satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty has been duly
authorized, executed and delivered by such additional Subsidiary Guarantor and
that the Subsidiary Guaranty constitutes the legal, valid and binding contract
and agreement of such Subsidiary Guarantor enforceable in accordance with its
terms, except as an enforcement of such terms may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles;


                    (v)  a counterpart of the Intercreditor Agreement, signed by
such Subsidiary Guarantor; and


                    (vi)  (to the extent not already a party to the
Intercreditor Agreement), a joinder to the Intercreditor Agreement signed by
each of the holders of Debt for borrowed money of the Obligors which is a
beneficiary of a Guaranty of such Subsidiary Guarantor.


If any Subsidiary that had previously been an Excluded Subsidiary ceases to be
an Excluded Subsidiary, the Obligors will within 30 days thereafter cause such
Subsidiary to enter into the Subsidiary Guaranty and deliver to each of the
holders of the Notes all of the documents required in clauses (i)-(vi) of this
Section 9.5(a).


          (b)  In addition to, and without limiting the requirement in Section
9.5(a), the Obligors will cause any Subsidiary which is required by the terms of
the Bank Credit Agreement (or any other agreement pursuant to which Debt for
borrowed money of an Obligor is outstanding) to become a party to, or otherwise
guarantee, Debt outstanding under the Bank Credit Agreement or such other
agreement, to enter into the Subsidiary Guaranty and deliver to each of the
holders of the Notes (concurrently with the incurrence of any such obligation
pursuant to the Bank Credit Agreement or such other agreement) all of the
documents required in clauses (i)-(vi) of paragraph (a) above.


          Section 9.6.  Management.  Except by reason of death or incapacity,
the Obligors will at all times cause at least two (2) of the Key Management
Individuals (as hereinafter defined) to remain active in the executive and/or
operational management, in their current positions and with their current
responsibilities (or more senior positions with requisite greater
responsibilities), of Sovran; provided, however, if at least two (2) of the Key
Management Individuals are not so active in such positions and with such
responsibilities (except by reason of death or incapacity as aforesaid), then
within ninety (90) days of the occurrence of such event, Sovran shall propose
and appoint such individual(s) of comparable experience, reputation and
otherwise reasonably acceptable to the Required Holders to such position(s) such
that, after such appointment, such acceptable replacement individuals, together
with the Key Management Individuals remaining so active with Sovran in such
positions and with such responsibilities, total at least two (2).  For purposes
hereof, "Key Management Individuals" shall mean and include Robert J. Attea,

 
24

--------------------------------------------------------------------------------

 

Kenneth F. Myszka, David L. Rogers, Paul T. Powell, Andrew J. Gregoire and
Edward F. Killeen.


          Section 9.7.  Financial Covenants under Principal Lending
Facilities.  In the event that (i) at any time, any of the financial covenants
contained in any Principal Lending Facility (the parties hereto acknowledge and
agree that for purposes of this Section 9.7, the term "financial covenants"
shall be deemed to refer to the covenants set forth in Section 10.1 through
Section 10.13, inclusive, of the Bank Credit Agreement and Section 10.8 through
10.20, inclusive, of each of the 2003 Note Purchase Agreement and the 2006 Note
Purchase Agreement and any other covenant therein that calculates or otherwise
measures the financial performance of the Obligors and their Subsidiaries) or
the defined terms relevant to such financial covenants are more restrictive on
the Obligors and their Subsidiaries or more beneficial to the lenders under the
Bank Credit Agreement or the holders of the notes issued under the 2003 Note
Purchase Agreement or under the 2006 Note Purchase Agreement or (ii) any
additional financial covenant not set forth herein is included in any Principal
Lending Facility, then and in such event the Obligors shall concurrently
therewith provide notice to such effect to each holder of Notes, and the
financial covenants and the defined terms relevant to such financial covenants
set forth herein shall automatically be deemed amended or modified to the same
effect as in such Principal Lending Facility or such additional financial
covenants and the defined terms relevant to such financial covenants shall
automatically be deemed to be incorporated into this Agreement by reference.


          Section 9.8.  Rating.  Each Obligor will at all times ensure that the
Notes are rated by at least one (1) Rating Agency.  On or prior to each one year
anniversary of the Closing Date, the Obligors shall provide a letter evidencing
the then current rating of the Notes to each holder, such letter to be dated not
more than 10 days prior to such one year anniversary.  If the rating of the
Notes is in the nature of a private letter rating, then the Obligors shall
annually obtain an update of such private letter rating from the relevant Rating
Agency and provide a copy of such update on the Rating Agency letter head to
each holder of Notes on or prior to each anniversary of the Closing Date.


          Section 9.9.  Books and Records.  Each Obligor will, and will cause
each of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Obligor or such
Subsidiary, as the case may be.


Section 10
Negative Covenants.



          The Obligors, jointly and severally, covenant that so long as any of
the Notes are outstanding:


          Section 10.1.  Restrictions on Debt.  The Obligors may, and may permit
their respective Subsidiaries to, create, incur, assume, guarantee or be or
remain liable for, contingently or otherwise, any Debt other than the specific
Debt which is prohibited under this Section 10.1 and with respect to which each
of the Obligors will not, and will not permit any Subsidiary to, create,

 
25

--------------------------------------------------------------------------------

 

incur, assume, guarantee or be or remain liable for, contingently or otherwise,
singularly or in the aggregate as follows:


          (a)  Debt which is incurred under a revolving credit facility or line
of credit with another financial institution other than under the Bank Credit
Agreement;


          (b)  Debt which would result in a Default or Event of Default under
any provision of this Agreement;


          (c)  An aggregate amount in excess of $1,000,000 at any one time in
respect of taxes, assessments, governmental charges or levies and claims for
labor, materials and supplies for which payment therefor is required to be made
in accordance with the provisions of Section 9.3 and has not been timely made;


          (d)  An aggregate amount in excess of $1,000,000 at any one time in
respect of uninsured judgments or awards, with respect to which the applicable
periods for taking appeals have expired, or with respect to which final and
unappealable judgments or awards have been rendered; and


          (e)  Current unsecured liabilities incurred in the ordinary course of
business, which (i) are overdue for more than sixty (60) days, (ii) exceed
$1,000,000 in the aggregate at any one time, and (iii) are not being contested
in good faith.


          The terms and provisions of this Section 10.1 are in addition to, and
not in limitation of, the other covenants set forth in Section 10 of this
Agreement.


          Notwithstanding anything contained herein to the contrary, the
Obligors will not, and will not permit any Subsidiary to, incur any Debt for
borrowed money which, together with other Debt for borrowed money incurred by
any Obligor and any Subsidiary since the date of the most recent compliance
certificate delivered to the holders of the Notes in accordance with this
Agreement, exceeds $5,000,000 in the aggregate unless the Obligors shall have
delivered a compliance certificate in the form of Exhibit 10.1 hereto to the
holders of the Notes evidencing covenant compliance at the time of delivery of
the certificate and on a pro-forma basis after giving effect to such proposed
Debt.


          To the extent not already a party to the Intercreditor Agreement, the
Obligors will cause each holder of Debt for borrowed money of the Obligors which
is a beneficiary of a Guaranty by a Subsidiary Guarantor, to sign and deliver to
the holders of Notes a joinder to the Intercreditor Agreement.


          Section 10.2.  Restrictions on Liens, Etc.  The Obligors will not, and
will not permit any Subsidiary to: (a) create or incur or suffer to be created
or incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Debt or performance

 
26

--------------------------------------------------------------------------------

 

of any other obligation in priority to payment of its general creditors;
(c) acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Debt or claim or demand against
it that if unpaid might by law or upon bankruptcy or insolvency, or otherwise,
be given any priority whatsoever over its general creditors; or (e) sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse (the
foregoing items (a) through (e) being sometimes referred to in this Section 10.2
collectively as "Liens"), provided that the Obligors and any Subsidiary may
create or incur or suffer to be credited or incurred to exist:


                    (i)  Liens securing taxes, assessments, governmental charges
or levies or claims for labor, material and supplies, the Debt with respect to
which is not prohibited by Section 10.1(c);


                    (ii)  deposits or pledges made in connection with, or to
secure payment of, worker's compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;


                    (iii)  Liens (other than affecting the Unencumbered
Properties) in respect of judgments or awards, the Debt with respect to which is
not prohibited hereunder;


                    (iv)  encumbrances on properties consisting of easements,
rights of way, covenants, restrictions on the use of real property and defects
and irregularities in the title thereto; landlord's or lessor's Liens under
Leases to which any Obligor, any Subsidiary Guarantor, or any Subsidiary is a
party or bound; purchase options granted at a price not less than the market
value of such property; and other minor Liens or encumbrances on properties,
none of which interferes materially and adversely with the use of the property
affected in the ordinary conduct of the business of the owner thereof, and which
matters (x) do not individually or in the aggregate have a material adverse
effect on the business of any Obligor, any Subsidiary Guarantor or any of their
respective Subsidiaries or (y) do not make title to such property unmarketable
by the conveyance standards in effect where such property is located;


                    (v)  any Leases (excluding Synthetic Leases) entered into
good faith with Persons that are not Affiliates; provided that Leases with
Affiliates on market terms and with monthly market rent payments required to be
paid are Permitted Liens;


                    (vi)  Liens and other encumbrances or rights of others which
exist as of the date of Closing and are described on Schedule 5.15 and which do
not otherwise constitute a breach of this Agreement; provided that nothing in
this clause (vi) shall be deemed or construed to permit an Unencumbered Property
to be subject to a Lien to secure Debt;


                    (vii)  as to Real Estate which is acquired after the date of
this Agreement, Liens and other encumbrances or rights of others which exist on
the date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vii) shall

 
27

--------------------------------------------------------------------------------

 

be deemed or construed to permit an Unencumbered Property to be subject to a
Lien to secure Debt;


                    (viii)  Liens affecting the Unencumbered Properties in
respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being prosecuted, and in respect of which a stay of
execution shall have been obtained pending such appeal or review; provided that
the Obligors shall have obtained a bond or insurance with respect thereto to the
Required Holders' reasonable satisfaction, and, provided further, such Lien does
not constitute a Disqualifying Environmental Event, a Disqualifying Building
Event or a Disqualifying Legal Event;


                    (ix)  Liens securing Debt for the purchase price of capital
assets (other than Real Estate but including Debt in respect of Capitalized
Leases for equipment and other equipment leases) to the extent not otherwise
prohibited by Section 10.1; and


                    (x)  other Liens (other than affecting the Unencumbered
Properties) which do not otherwise result in a Default or Event of Default under
this Agreement; provided that notwithstanding the foregoing, neither any Obligor
nor any Subsidiary shall in any event secure any Debt outstanding under any
Principal Lending Facility within the provisions of this Section 10.2(x) unless
concurrently therewith such Obligor or such Subsidiary shall equally and ratably
secure the Notes upon terms and conditions reasonably satisfactory to the
Required Holders.


          Notwithstanding the foregoing provisions of this Section 10.2, the
failure of any Unencumbered Property to comply with the covenants set forth in
this Section 10.2 shall result in such Unencumbered Property's disqualification
as Unencumbered Property under this Agreement, but such disqualification shall
not by itself constitute a Default or Event of Default, unless such
disqualification causes a Default or an Event of Default under another provision
of this Agreement.


          Section 10.3.  Restrictions on Investments.  The Obligors will not,
and will not permit any Subsidiary to, make or permit to exist or to remain
outstanding any Investment except Investments in:


          (a)  marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase;


          (b)  demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$1,000,000,000;


          (c)  securities commonly known as "commercial paper" issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than "P 1" if rated by Moody's, and not less
than "A1" if rated by S&P;

 
28

--------------------------------------------------------------------------------

 

          (d)  Investments existing on the date of Closing and listed on
Schedule 10.3 hereto;


          (e)  so long as no Default or Event of Default has occurred and is
continuing or would occur after giving effect thereto, acquisitions of Real
Estate consisting of self storage facilities, warehouses and mini-warehouses and
the equity of Persons whose primary operations consist of the ownership,
development, operation and management of self storage facilities, warehouses and
mini-warehouses; provided, however that (i) the Obligors shall not, and shall
not permit any Subsidiary to, acquire any such Real Estate without the prior
written consent of the Required Holders if the environmental investigation for
such Real Estate determines that the potential environmental remediation costs
and other environmental liabilities associated with such Real Estate exceed
$200,000; and (ii) the Obligors shall not permit any of their Subsidiaries which
is not a Subsidiary Guarantor, or which does not become a Subsidiary Guarantor,
to acquire any Unencumbered Property, and in all cases such Subsidiary Guarantor
shall be a wholly-owned Subsidiary of SALP or Sovran;


          (f)  any Investments now or hereafter made in any Subsidiary;


          (g)  Investments in respect of (1) equipment, inventory and other
tangible personal property acquired in the ordinary course of business,
(2) current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms, (3) advances to employees for travel expenses, drawing accounts and
similar expenditures, and (4) prepaid expenses made in the ordinary course of
business;


          (h)  any other Investments made in the ordinary course of business and
consistent with past business practices in an aggregate amount not to exceed
$10,000,000 outstanding at any time;


          (i)  interest rate hedges in connection with Debt;


          (j)  shares of so-called "money market funds" registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in marketable direct or guaranteed obligations of the United
States of America and agencies and instrumentalities thereof, and have total
assets in excess of $50,000,000;


          (k)  Investments consisting of Distributions permitted under
Section 10.7(a) hereof; and


          (l)  Investments consisting of the Sovran Treasury Stock not to exceed
25% (by value) of the consolidated assets of Sovran, for purposes of Regulations
U and X of the Board of Governors of the Federal Reserve System.  For the
avoidance of doubt, Sovran Treasury Stock shall not be deemed to constitute an
asset of the Obligors for any other purpose hereunder.


          Section 10.4.  Merger, Consolidation and Disposition of Assets.  The
Obligors will not, and will not permit any Subsidiary to:


          (a)  Become a party to any merger, consolidation or reorganization
without the prior written consent of the Required Holders, except that so long
as no Default or Event of Default has occurred and is continuing, or would occur
after giving effect thereto, the merger,

 
29

--------------------------------------------------------------------------------

 

consolidation or reorganization of one or more Persons with and into any Obligor
or any Subsidiary shall be permitted if such action is not hostile, such Obligor
or such Subsidiary, as the case may be, is the surviving entity and such merger,
consolidation or reorganization does not cause a breach of Section 9.6; provided
that for any such merger, consolidation or reorganization (other than (w) the
merger or consolidation of one or more Subsidiaries of SALP with and into SALP,
(x) the merger or consolidation of two or more Subsidiaries of SALP, (y) the
merger or consolidation of one or more Subsidiaries of Sovran with and into
Sovran, or (z) the merger or consolidation of two or more Subsidiaries of
Sovran), the Obligors shall provide to the holders of Notes a statement in the
form of Exhibit 10.4(a) hereto signed by the chief financial officer or
treasurer of the Obligors and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in Section 10 hereof and
certifying that no Default or Event of Default has occurred and is continuing,
or would occur and be continuing after giving effect to such merger,
consolidation or reorganization and all liabilities, fixed or contingent,
pursuant thereto;


          (b)  Sell, transfer or otherwise dispose of (collectively and
individually, "sell" or a "sale") or grant a Lien to secure Debt (a "Debt Lien")
on any of its now owned or hereafter acquired assets without obtaining the prior
written consent of the Required Holders except for:


                    (i)  the Sale of or granting of a Debt Lien on any
Unencumbered Property so long as no Default or Event of Default has then
occurred and is continuing, or would occur and be continuing after giving effect
to such Sale or Debt Lien; provided, that prior to any Sale of any Unencumbered
Property or the granting of a Debt Lien on any Unencumbered Property under this
clause (i), the Obligors shall provide to the holders of Notes a statement in
the form of Exhibit 10.4(b) hereto signed by the chief financial officer or
treasurer of the Obligors and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in Section 10 hereof and
certifying that no Default or Event of Default has occurred and is continuing,
or would occur and be continuing after giving effect to such proposed Sale or
Debt Lien and all liabilities, fixed or contingent, pursuant thereto; and


                    (ii)  the Sale of or the granting of a Debt Lien on any of
its now owned or hereafter acquired assets (other than any Unencumbered
Property) so long as no Event of Default has then occurred and is continuing and
no Default or Event of Default would occur and be continuing after giving effect
to such Sale or Debt Lien and all other Sales (to be) made and Debt Liens (to
be) granted under this clause (ii); provided, that (x) if such Sale or Debt Lien
is made or granted under this clause (ii) while a Default is continuing, such
Sale or Debt Lien (together with other Sales and Debt Liens under this clause
(ii)) cures (or would cure) such Default before it becomes an Event of Default,
(y) if multiple Sales or grantings of Debt Liens are undertaken pursuant to the
foregoing subclause (x) to cure a Default, the Obligors shall apply the net
proceeds of each such Sale or Debt Lien remaining after application to such cure
to the repayment of the Notes in accordance with Section 8.2 hereof until such
Default has been fully cured, and (z) prior to the Sale of any asset or the
granting of a Debt Lien on any asset under this clause (ii), the Obligors shall
provide to the holders of the Notes a statement in the form of Exhibit 10.4(b)
hereto signed by the chief financial officer or treasurer of the Obligors and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained in Section 10 hereof and

 
30

--------------------------------------------------------------------------------

 

certifying that no Default or Event of Default would occur and be continuing
after giving effect to all such proposed Sales or Debt Liens and all
liabilities, fixed or contingent, pursuant thereto.


          Section 10.5.  Sale and Leaseback.  The Obligors will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby any Obligor or any Subsidiary shall sell or transfer any
property owned by it in order then or thereafter to lease such property.


          Section 10.6.  Compliance with Environmental Laws.  The Obligors will
not, and will not permit any Subsidiary to, do any of the following:  (a) use
any of the Real Estate or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances except for quantities of
Hazardous Substances used in the ordinary course of business and in compliance
with all applicable Environmental Laws, (b) cause or permit to be located on any
of the Real Estate any underground tank or other underground storage receptacle
for Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a Release or a
violation of any Environmental Law; provided that a breach of this covenant
shall result in the exclusion of the affected Real Estate from the calculation
of the covenants set forth in Section 10, but shall only constitute an Event of
Default under Section 11(c) hereof if such breach has a Material Adverse Effect.


          Section 10.7.  Distributions.  (a) The Obligors will not in any period
of four (4) consecutive completed fiscal quarters make (i) any Distributions in
such period in excess of 95% of Funds from Operations for such period, or (ii)
any Distributions during any period when any Default or Event of Default has
occurred and is continuing; provided, however, that the Obligors may at all
times make Distributions to the extent (after taking into account all available
funds of Sovran from all other sources) required in order to enable Sovran to
continue to qualify as a REIT; and provided further that, subject to the
requirements Section 10.3(l), the Obligors will not at any time from the date of
this Agreement through the maturity date of the Notes make Distributions in
connection with the purchase, redemption or retirement of capital stock of
Sovran that exceed (x) $6,000,000 in the aggregate in any fiscal quarter, (y)
$15,000,000 in the aggregate in any fiscal year or (z) the sum of $50,000,000
plus an amount equal to 12 1/2% of the Net Cash Proceeds to Sovran resulting
from the sale of any equity securities of Sovran in the aggregate.  Such
repurchased Sovran capital stock shall be then either held by Sovran as Sovran
treasury stock, reissued, or cancelled.


          (b)  Sovran will not, during any period when any Default or Event of
Default has occurred and is continuing, make any Distributions in excess of the
Distributions required to be made by Sovran in order to maintain its status as a
REIT.


          Section 10.8.  Leverage Ratio.  As at the end of any fiscal quarter
and any other date of measurement, the Obligors shall not permit the Leverage
Ratio to exceed 60%.


          Section 10.9.  Priority Debt.  As at the end of any fiscal quarter and
any other date of measurement, the Obligors shall not permit Priority Debt to
exceed 25% of Gross Asset Value.

 
31

--------------------------------------------------------------------------------

 



          Section 10.10.  Consolidated Tangible Net Worth.  As at the end of any
fiscal quarter and any other date of measurement, the Obligors shall not permit
Consolidated Tangible Net Worth to be less than the sum of (a) $600,000,000,
plus (b) 80% of the sum of (i) the Net Cash Proceeds received by Sovran in
connection with any offering of stock in Sovran and (ii) the aggregate value of
operating units issued by SALP in connection with asset or stock acquisitions
(valued at the time of issuance by reference to the terms of the agreement
pursuant to which such units are issued), in each case after August 5, 2011, and
on or prior to the date such determination of Consolidated Tangible Net Worth is
made.


          Section 10.11.  Debt Service and Fixed Charge Coverages.  (a) As at
the end of any fiscal quarter and any other date of measurement, the Obligors
shall not permit Consolidated Adjusted EBITDA for the two (2) most recent,
complete, consecutive fiscal quarters to be less than two (2.0) times
Consolidated Debt Service Charges for the two (2) most recent, complete,
consecutive fiscal quarters.


          (b)  As at the end of any fiscal quarter and any other date of
measurement, the Obligors shall not permit Consolidated Adjusted EBITDA for the
two (2) most recent, complete, consecutive fiscal quarters to be less than one
and three quarters (1.75) times Consolidated Fixed Charges for the two (2) most
recent complete, consecutive fiscal quarters.


          Section 10.12.  Unimproved Land.  As at the end of any fiscal quarter
and any other date of measurement, the Obligors shall not permit the book value
of Unimproved Land to exceed 10% of Gross Asset Value.


          Section 10.13.  Construction-in-Process.  As at the end of any fiscal
quarter and any other date of measurement, the Obligors shall not permit the
aggregate Budgeted Project Costs of all Construction-in-Process to exceed 10% of
Gross Asset Value.


          Section 10.14.  Promissory Notes.  As at the end of any fiscal quarter
and any other date of measurement, the Obligors shall not permit the book value
of Debt of third parties to the Obligors or their Subsidiaries for borrowed
money or other liquid or liquifiable obligations, whether secured or unsecured,
to exceed 10% of Gross Asset Value.


          Section 10.15.  Unimproved Land, Construction-in-Process and
Notes.  As at the end of any fiscal quarter and any other date of measurement,
the Obligors shall not permit (a) the sum of (i) the book value of Unimproved
Land, plus (ii) the aggregate Budgeted Project Costs of all
Construction-in-Process, plus (iii) the book value of Debt of third parties to
the Obligors or their Subsidiaries for borrowed money or other liquid or
liquifiable obligations, whether secured or unsecured, to exceed (b) 20% of
Gross Asset Value.


          Section 10.16.  Joint Venture Ownership Interest.  As at the end of
any fiscal quarter and any other date of measurement, the Obligors shall not
permit Joint Venture Ownership Interest Value to exceed 20% of Gross Asset
Value.

 
32

--------------------------------------------------------------------------------

 

          Section 10.17.  Unhedged Variable Rate Debt.  As at the end of any two
consecutive fiscal quarters and any other date of measurement, the Obligors
shall not permit the value of Unhedged Variable Rate Debt to exceed 30% of Gross
Asset Value.


          Section 10.18.  Unsecured Debt.  As at the end of any fiscal quarter
or other date of measurement, the Obligors shall not permit Consolidated
Unsecured Debt to exceed 60% of aggregate Capitalized Unencumbered Property
Value for all Unencumbered Properties. For purposes of this calculation, to the
extent that the aggregate Capitalized Unencumbered Property Value attributable
to Unencumbered Properties subject to a Ground Lease exceeds 10% of the
Capitalized Unencumbered Property Value for all Unencumbered Properties, such
excess shall be excluded.


          Section 10.19.  Unencumbered Property Debt Service Coverage.  As at
the end of any fiscal quarter or other date of measurement, the Obligors shall
not permit the aggregate Adjusted Unencumbered Property NOI for all Unencumbered
Properties for the two (2) most recent, complete, consecutive fiscal quarters to
be less than two (2) times Consolidated Assumed Amortizing Unsecured Debt
Service Charges.  For purposes of this calculation, to the extent that the
aggregate Adjusted Unencumbered Property NOI attributable to Unencumbered
Properties subject to a Ground Lease exceeds 10% of the Adjusted Unencumbered
Property NOI for all Unencumbered Properties, such excess shall be excluded.


          Section 10.20.  Covenant Calculations.  (a) For purposes of the
calculations to be made pursuant to Sections 10.8-10.19 (and the defined terms
relevant thereto, including, without limitation, those relating to fixed charges
or "debt service"), references to Debt or liabilities of the Obligors shall mean
Debt or liabilities (including, without limitation, Consolidated Total
Liabilities) of the Obligors, plus (but without double-counting):


                    (i)  all Debt or liabilities of the Operating Subsidiaries,
the Subsidiary Guarantors and any other Wholly-Owned Subsidiary (excluding any
such Debt or liabilities owed to the Obligors or any Subsidiary Guarantor),


                    (ii)  all Debt or liabilities of each Partially-Owned Entity
(including Capitalized Leases), but only to the extent, if any, that said Debt
or liability is Recourse to any of the Obligors or their respective Subsidiaries
or any of their respective assets (other than their respective interests in such
Partially-Owned Entity), and


                    (iii)  Debt or liabilities of each Partially-Owned Entity to
the extent of the pro-rata share of such Debt or liability allocable to any of
the Obligors or their respective Subsidiaries, if the Debt or liability of such
Partially-Owned Entity (or a portion thereof) is Without Recourse to such Person
or its assets (other than its interest in such Partially-Owned Entity).


          (b)  For purposes of Sections 10.8 through 10.19 hereof, Consolidated
Adjusted EBITDA and Adjusted Unencumbered Property NOI (and all defined terms
and calculations using such terms) shall be adjusted to (i) deduct the actual
results of any Real Estate disposed of by an Obligor or any of their respective
Subsidiaries during the relevant fiscal period, and (ii) include the pro forma
results of any Real Estate acquired by an Obligor or any of their respective

 
33

--------------------------------------------------------------------------------

 

Subsidiaries during the relevant fiscal period, with such pro forma results
being calculated by (x) using the Obligors' pro forma projections for such
acquired property, on a basis consistent with Article 11 of Regulation S-X under
the Securities Act, if such property has been owned by an Obligor or any of
their respective Subsidiaries for less than one complete fiscal quarter or
(y) using the actual results for such acquired property and adjusting such
results for the appropriate period of time required by the applicable financial
covenant, if such property has been owned by an Obligor or any of their
respective Subsidiaries for at least one complete fiscal quarter.


          (c)  For purposes of Sections 10.8 through 10.19 hereof, Consolidated
Adjusted EBITDA (and the defined terms and calculations using such term) shall
be adjusted, to the extent applicable, to include the pro rata share of results
attributable to the Obligors from unconsolidated Subsidiaries of the Obligors
and their respective Subsidiaries and from unconsolidated Partially-Owned
Entities.


          Section 10.21.  Nature of Business.  The Obligors will not, and will
not permit any Subsidiary to, engage in any business, if, as a result, when
taken as a whole, the general nature of the business of the Obligors and their
Subsidiaries would be substantially changed from the general nature of the
business of the Obligors and their Subsidiaries on the date of this Agreement.


          Section 10.22.  Transactions with Affiliates.  The Obligors will not,
and will not permit any Subsidiary to, enter into, directly or indirectly, any
transaction or Material group of related transactions (including, without
limitation, the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than an Obligor or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of such Obligor's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to such Obligor or such Subsidiary
than would be obtainable in a comparable arm's-length transaction with a Person
not an Affiliate.


          Section 10.23.  Terrorism Sanctions Regulations.  The Obligors will
not, and will not permit any Controlled Entity to (i) become a Blocked Person or
(ii) have any investments in, or knowingly (as such term is defined in Section
101(6) of CISADA) engage in any dealings or transactions with, any Blocked
Person.


Section 11
Events of Default.



          An "Event of Default" shall exist if any of the following conditions
or events shall occur and be continuing:


          (a)  the Obligors default in the payment of any principal or
Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or


          (b)  the Obligors default in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or

 
34

--------------------------------------------------------------------------------

 



          (c)  the Obligors default in the performance of or compliance with the
terms of Section 7.1(d) or any term contained in Section 10; or


          (d)  the Obligors default in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11), or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained in the Subsidiary Guaranty, and, in any
such case, such default is not remedied within 30 days after the earlier of (i)
a Responsible Officer obtaining actual knowledge of such default and (ii) the
Obligors receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a "notice of default" and to refer
specifically to this paragraph (d) of Section 11); or


          (e)  for any reason any provision of any Subsidiary Guaranty ceases to
be in full force and effect, including, without limitation, a determination by
any Governmental Authority that any Subsidiary Guaranty is invalid, void or
unenforceable and which, in each case, could reasonably be expected to have a
Material Adverse Effect, or any Subsidiary Guarantor shall contest or deny in
writing the enforceability of any of its obligations under any Subsidiary
Guaranty; or


          (f)  any representation or warranty made in writing by or on behalf of
an Obligor or by any officer of an Obligor in this Agreement or by any
Subsidiary Guarantor in the Subsidiary Guaranty or by any of their respective
officers in any writing furnished in connection with the transactions
contemplated hereby or thereby proves to have been false or incorrect in any
material respect on the date as of which made; or


          (g)  (i) either Obligor or any Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Debt other than the Notes that is
outstanding in an aggregate principal amount of at least $7,500,000 beyond any
period of grace provided with respect thereto, or (ii) either Obligor or any
Subsidiary is in default in the performance of or compliance with any term of
any instrument, mortgage, indenture or other agreement relating to any Debt
other than the Notes in an aggregate principal amount of at least $7,500,000 or
any other condition exists, and as a consequence of such default or condition
such Debt has become, or has been declared (or one or more Persons are entitled
to declare such Debt to be), due and payable before its stated maturity or
before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the passage
of time or the right of the holder of Debt to convert such Debt into equity
interests or the exercise by either Obligor or any Subsidiary of a contractual
right to prepay such Debt), either Obligor or any Subsidiary has become
obligated to purchase or repay Debt other than the Notes before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $7,500,000 or (iv) any event shall
occur which results in a demand to SALP from any Joint Venture Lender for any
single payment (or group of related payments) under any Locke Indemnity
Agreement which exceeds $1,000,000; or


          (h)  either Obligor or any Subsidiary (i) is generally non paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the

 
35

--------------------------------------------------------------------------------

 

filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or (vi)
takes corporate action for the purpose of any of the foregoing; or


          (i)  a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by either Obligor or any Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of either Obligor or any Subsidiary, or any such
petition shall be filed against either Obligor or any Subsidiary and such
petition shall not be dismissed within 60 days; or


          (j)  a final judgment or judgments for the payment of money
aggregating in excess of $1,000,000 are rendered against one or more of the
Obligors and their Subsidiaries and which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or


          (k)  if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified either
Obligor or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate "amount of unfunded benefit liabilities"
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $500,000, (iv) either Obligor
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) either Obligor or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) either
Obligor or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of either Obligor or any Subsidiary thereunder; and any
such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.


As used in Section 11(k), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in Section 3 of ERISA.


Section 12
Remedies on Default, Etc.




 
36

--------------------------------------------------------------------------------

 

          Section 12.1.  Acceleration.  (a) If an Event of Default with respect
to either Obligor described in paragraph (h) or (i) of Section 11 (other than an
Event of Default described in clause (i) of paragraph (h) or described in clause
(vi) of paragraph (h) by virtue of the fact that such clause encompasses clause
(i) of paragraph (h)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.


          (b)  If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Obligors, declare all the Notes then outstanding to be immediately due and
payable.


          (c)  If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Obligors, declare all the Notes held
by such holder or holders to be immediately due and payable.


          Upon any Note becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Note will forthwith mature and the
entire unpaid principal amount of such Note, plus (i) all accrued and unpaid
interest thereon and (ii) the Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors, in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.


          Section 12.2.  Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.


           Section 12.3.  Rescission.  At any time after any Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
Required Holders, by written notice to the Obligors, may rescind and annul any
such declaration and its consequences if (a) the Obligors have paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes at the Default Rate, (b) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to any Notes.  No rescission and annulment
under this Section 12.3 will

 
37

--------------------------------------------------------------------------------

 

extend to or affect any subsequent Event of Default or Default or impair any
right consequent thereon.


          Section 12.4.  No Waivers or Election of Remedies, Expenses, Etc.  No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Obligors under Section 15,
the Obligors will pay to the holder of each Note on demand such further amount
as shall be sufficient to cover all costs and expenses of such holder incurred
in any enforcement or collection under this Section 12, including, without
limitation, the reasonable attorneys' fees, expenses and disbursements for the
holders as set forth in Section 15.


Section 13
Registration; Exchange; Substitution of Notes.

 
 

          Section 13.1.  Registration of Notes.  The Obligors shall keep at the
principal executive office of Sovran a register for the registration and
registration of transfers of Notes.  The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register.  Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Obligors shall not be affected by any notice or
knowledge to the contrary.  The Obligors shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor a complete and
correct copy of the names and addresses of all registered holders of Notes.


          Section 13.2.  Transfer and Exchange of Notes.  Upon surrender of any
Note at the principal executive office of Sovran for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Obligors shall execute and deliver not more than 5 Business Days
following surrender of such Note, at the Obligors' expense (except as provided
below), one or more new Notes (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note.  Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Exhibit
1.  Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Obligors may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

 
38

--------------------------------------------------------------------------------

 

          Section 13.3.  Replacement of Notes.  Upon receipt by the Obligors of
evidence reasonably satisfactory to them of the ownership of and the loss,
theft, destruction or mutilation of any Note (which evidence shall be, in the
case of an Institutional Investor, notice from such Institutional Investor of
such ownership and such loss, theft, destruction or mutilation), and


          (a)  in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original Purchaser or another holder of a Note with a
minimum net worth of at least $50,000,000, such Person's own unsecured agreement
of indemnity shall be deemed to be satisfactory), or


          (b)  in the case of mutilation, upon surrender and cancellation
thereof,


the Obligors at their own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.


Section 14
Payments on Notes.

 
 

          Section 14.1.  Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York at the principal office of the Obligors in
such jurisdiction.  The Obligors may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Obligors in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.


          Section 14.2.  Home Office Payment.  So long as any Purchaser or such
Purchaser's nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Obligors
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, and interest by the method and at the address specified for such purpose
for such Purchaser on Schedule A hereto or, by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Obligors in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Obligors made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to Sovran at
its principal executive office or at the place of payment most recently
designated by the Obligors pursuant to Section 14.1.  Prior to any sale or other
disposition of any Note held by any Purchaser or such Person's nominee, such
Person will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Obligors in exchange for a new Note or Notes pursuant
to Section 13.2.  The Obligors will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any
Note.
 
Section 15
Expenses, Etc.



          Section 15.1.                                             Transaction
Expenses.  Whether or not the transactions contemplated hereby are consummated,
the Obligors will pay all costs and expenses (including reasonable attorneys'
fees of one special counsel for the Purchasers and, if reasonably required,
local or other counsel) incurred by the Purchasers and the holders of Notes in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or the Subsidiary
Guaranty (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Notes or the Subsidiary Guaranty or in responding to
any subpoena or other legal process or informal investigative demand by any
Governmental Authority issued in connection with this Agreement, the Notes or
the Subsidiary Guaranty, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors' fees, incurred in connection
with the insolvency or bankruptcy of an Obligor or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes, or by the Subsidiary Guaranty, and (c) the reasonable
cost and expenses incurred in connection with the initial filing of this
Agreement, all related documents and financial information, all subsequent
annual and interim filings of documents and financial information related hereto
with the Securities Valuation Office of the National Association of Insurance
Commissioners or any successor organization succeeding to the authority
thereof.  The Obligors will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses if any, of brokers and finders (other than those retained by the
Purchasers).


          Section 15.2.  Survival.  The obligations of the Obligors under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Notes or the
Subsidiary Guaranty, and the termination of this Agreement or the Subsidiary
Guaranty. Section 16.Survival of Representations and Warranties; Entire
Agreement.


Section 16
Survival of Representations and Warranties; Entire Agreement.



          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Obligors
pursuant to this Agreement or the Subsidiary Guaranty shall be deemed
representations and warranties of the Obligors under this Agreement.  Subject to
the preceding sentence, this Agreement, the Notes and the Subsidiary Guaranty
embody the entire agreement and understanding between the Purchasers, the
Obligors and the Subsidiary Guarantors and supersede all prior agreements and
understandings relating to the subject matter hereof.
 
Section 17
Amendment and Waiver.



          Section 17.1.  Requirements.  This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Obligors and the Required Holders, except that (i) no amendment
or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any holder of
Notes unless consented to by such holder of Notes in writing, and (ii) no such
amendment or waiver may, without the written consent of all of the holders of
Notes at the time outstanding affected thereby, (A) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
the Notes, (B) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or (C)
amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.


          Section 17.2.  Solicitation of Holders of Notes.


          (a)  Solicitation.  The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, the Notes or the Subsidiary Guaranty.  The Obligors will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.


          (b)  Payment.  The Obligors will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any holder of Notes as
consideration for or as an inducement to the entering into by such holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or
the Subsidiary Guaranty unless such remuneration is concurrently paid, or
security is concurrently granted, on the same terms, ratably to each holder of
Notes then outstanding even if such holder did not consent to such waiver or
amendment.


          Section 17.3.  Binding Effect, Etc.  Any amendment or waiver consented
to as provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term "this Agreement" and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

 
39

--------------------------------------------------------------------------------

 

          Section 17.4.  Notes Held by Obligors, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Obligors or any of their Affiliates shall be deemed not
to be outstanding.


Section 18
Notices



          All notices and communications provided for hereunder shall be in
writing and sent (a) by telefacsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by a recognized overnight delivery service (with
charges prepaid).  Any such notice must be sent:


                    (i)  if to a Purchaser or such Purchaser's nominee, to such
Purchaser or such Purchaser's nominee at the address specified for such
communications in Schedule A to this Agreement, or at such other address as such
Purchaser or such Purchaser's nominee shall have specified to the Obligors in
writing pursuant to this Section 18;


                    (ii)  if to any other holder of any Note, to such holder at
such address as such other holder shall have specified to the Obligors in
writing pursuant to this Section 18, or


                    (iii)  if to the Obligors, to Sovran at its address set
forth at the beginning hereof to the attention David L. Rogers, Chief Financial
Officer, with a copy to Raymond H. Seitz, Esq., Phillips Lytle LLP, 3400 HSBC
Center, Buffalo, New York 14203, or at such other address as the Obligors shall
have specified to the holder of each Note in writing.


Notices under this Section 18 will be deemed given only when actually received.


Section 19
Reproduction of Documents.



          This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by each Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to each Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced.  The Obligors agree and
stipulate that, to the extent permitted by applicable law, any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by such Purchaser in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.  This Section 19
shall not prohibit the Obligors or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
 
Section 20
Confidential Information.



          For the purposes of this Section 20, "Confidential Information" means
information delivered to any Purchaser by or on behalf of the Obligors or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Obligors or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser's behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Obligors or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser's directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser's Notes),
(ii) such Purchaser's financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (v) any Person from which such
Purchaser offers to purchase any security of an Obligor (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser's investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser's Notes, this Agreement and the Subsidiary Guaranty.  Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement.  On reasonable request by the Obligors in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Obligors embodying the provisions of this Section 20.
 
Section 21
Substitution of Purchaser.



          Each Purchaser shall have the right to substitute any one of such
Purchaser's Affiliates as the purchaser of the Notes that such Purchaser has
agreed to purchase hereunder, by written

 
40

--------------------------------------------------------------------------------

 

notice to the Obligors, which notice shall be signed by both such Purchaser and
such Purchaser's Affiliate, shall contain such Affiliate's agreement to be bound
by this Agreement and shall contain a confirmation by such Affiliate of the
accuracy with respect to it of the representations set forth in Section 6.  Upon
receipt of such notice, wherever the word "Purchaser" is used in this Agreement
(other than in this Section 21), such word shall be deemed to refer to such
Affiliate in lieu of such Purchaser.  In the event that such Affiliate is so
substituted as a purchaser hereunder and such Affiliate thereafter transfers to
such Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Obligors of notice of such transfer, wherever the word "Purchaser" is used in
this Agreement (other than in this Section 21), such word shall no longer be
deemed to refer to such Affiliate, but shall refer to such Purchaser, and such
Purchaser shall have all the rights of an original holder of the Notes under
this Agreement.


Section 22
Miscellaneous.



          Section 22.1.  Successors and Assigns.  All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.


          Section 22.2.  Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding, any payment of principal
of or Make-Whole Amount or interest on any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.


          Section 22.3.  Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


          Section 22.4.  Construction.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.


          Section 22.5.  Accounting Terms.  All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP.  Except as otherwise specifically
provided herein, (i) all computations made pursuant to this Agreement shall be
made in accordance with GAAP, and (ii) all financial statements shall be
prepared in accordance with GAAP.


          For purposes of determining compliance with the covenants contained in
this Agreement, any election by the Obligors to measure any financial liability
using fair value (as permitted by

 
41

--------------------------------------------------------------------------------

 

Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option or any
similar accounting standard) shall be disregarded and such determination shall
be made as if such election had not been made.


          Section 22.6.  Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.


          Section 22.7.  Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State.


          Section 22.8.  Jurisdiction and Process; Waiver of Jury
Trial.  (a) Each Obligor irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes.  To the fullest extent permitted by applicable
law, each Obligor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.


          (b)  Each Obligor consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  Each Obligor agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


          (c)  Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against any
Obligor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.


          (d)  The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.

 
42

--------------------------------------------------------------------------------

 



*          *          *          *          *

 
43

--------------------------------------------------------------------------------

 



          The execution hereof by the Purchasers shall constitute a contract
among the Obligors and the Purchasers for the uses and purposes hereinabove set
forth.  This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.





 
Very truly yours,
 
SOVRAN SELF STORAGE, INC.
 
 
By:     /s/ David L. Rogers                                     
          Name:  David L. Rogers
          Title:  Chief financial Officer
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:     /s/ David L. Rogers                                     
          Name:  David L. Rogers
          Title:  Chief financial Officer
 
   




 
44

--------------------------------------------------------------------------------

 



This Agreement is hereby accepted and agreed to as of the date thereof.





 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
By:     /s/ William C. Pappas                                     
               Vice President
 
     
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
By:  Prudential Private Placement Investors,
        L.P. (as Investment Advisor)
 
By:  Prudential Private Placement Investors,
        L.P. (as its General Partner)
 
 
By:     /s/ William C. Pappas                                     
               Vice President
     
ZURICH AMERICAN INSURANCE COMPANY
 
By:  Prudential Private Placement Investors,
        L.P. (as Investment Advisor)
 
By:  Prudential Private Placement Investors,
        L.P. (as its General Partner)
 
 
By:     /s/ William C. Pappas                                     
               Vice President




 
45

--------------------------------------------------------------------------------

 



This Agreement is hereby accepted and agreed to as of the date thereof.



 
FARMERS NEW WORLD LIFE INSURANCE COMPANY
 
By:  Prudential Private Placement Investors,
        L.P. (as Investment Advisor)
 
By:  Prudential Private Placement Investors,
        L.P. (as its General Partner)
 
 
By:     /s/ William C. Pappas                                     
               Vice President




 
46

--------------------------------------------------------------------------------

 



This Agreement is hereby accepted and agreed to as of the date thereof.



 
MINNESOTA LIFE INSURANCE COMPANY
UNITED INSURANCE COMPANY OF AMERICA
FARM BUREAU LIFE INSURANCE COMPANY OF
     MICHIGAN
AMERICAN FIDELITY ASSURANCE COMPANY
AMERICAN REPUBLIC INSURANCE COMPANY
BLUE CROSS AND BLUE SHIELD OF FLORIDA,
     INC.
GREAT WESTERN INSURANCE COMPANY
MTL INSURANCE COMPANY
FORT DEARBORN LIFE INSURANCE COMPANY
TRUSTMARK INSURANCE COMPANY
AMERICAN-AMICABLE LIFE INSURANCE
     COMPANY OF TEXAS
CATHOLIC UNITED FINANCIAL
COLORADO BANKERS LIFE INSURANCE
     COMPANY
NEW ERA LIFE INSURANCE
IA AMERICAN LIFE INSURANCE COMPANY
 
By  Advantus Capital Management, Inc.
 
By:     /s/ Robert G. Diedrich                                     
               Vice President




 
47

--------------------------------------------------------------------------------

 



This Agreement is hereby accepted and agreed to as of the date thereof.



 
MASSACHUSETTS MUTUAL LIFE INSURANCE
     COMPANY
 
By:  Babson Capital Management LLC
        as Investment Adviser
 
 
By:     /s/ John B. Wheeler                                     
        Name:  John B. Wheeler
        Title:  Managing Director
     
C.M. LIFE INSURANCE COMPANY
 
By:  Babson Capital Management LLC
        as Investment Adviser
 
 
By:     /s/ John B. Wheeler                                     
        Name:  John B. Wheeler
        Title:  Managing Director
     
MASSMUTUAL ASIA LIMITED
 
By:  Babson Capital Management LLC
        as Investment Adviser
 
 
By:     /s/ John B. Wheeler                                     
        Name:  John B. Wheeler
        Title:  Managing Director




 
48

--------------------------------------------------------------------------------

 



This Agreement is hereby accepted and agreed to as of the date thereof.



 
RIVERSOURCE LIFE INSURANCE COMPANY
 
 
By:     /s/ Thomas W. Murphy                                    
        Name:  Thomas W. Murphy
        Title:  Vice President - Investments
   








 
49

--------------------------------------------------------------------------------

 

SCHEDULE A
(to Note Purchase Agreement)


INFORMATION RELATING TO PURCHASERS


 
NAME AND ADDRESS OF PURCHASER
 
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
c/o Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
Attention:  Vice President, Lease Finance
$17,500,000



(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
JPMorgan Chase Bank
New York, NY
ABA No.:  021-000-021
 
Account Name:  Prudential Managed Portfolio
Account No.:  P86188 (please do not include spaces)
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D, due
August 5, 2021, PPN 84611# AD3" and the due date and application (as among
principal, interest and Make Whole Amount) of the payment being made.
   
(2)
Address for all notices relating to payments:
 
     The Prudential Insurance Company of America
      c/o Investment Operations Group
     Gateway Center Two, 10th Floor
     100 Mulberry Street
     Newark, NJ  07102-4077
 
Attention:  Manager, Billings and Collections
   
(3)
Address for all other communications and notices:
The Prudential Insurance Company of America
c/o Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
Attention:  Vice President, Lease Finance
   
(4)
Recipient of telephonic prepayment notices:
 
Manager, Trade Management Group
 
Telephone:  (973) 367-3141
Facsimile:  (888) 889-3832
   
(5)
Name of Nominee in which Notes are to be issued:  None
   
(6)
Tax Identification No.:  22-1211670
   
(7)
Address for Delivery of Notes:
 
Send physical security by nationwide overnight delivery service to:
 
Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
 
Attention:  Caryn Hemsworth, Esq.
Telephone:  (973) 367-2308



























A-2
 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
UNITED OF OMAHA LIFE INSURANCE COMPANY
c/o Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
Attention:  Vice President, Lease Finance
$8,075,000



(1)
All principal, interest and Make Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:
 
JPMorgan Chase Bank
ABA No.:  021-000-021
Private Income Processing
For Credit to account:  900-9000200
For further credit to Account Name:  United of Omaha Life Insurance Company
For further credit to Account Number:  G09588
 
Each such wire transfer shall set forth the name of the Company, a reference to
"Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D, due
August 5, 2021, PPN 84611# AD3" and the due date and application (as among
principal, interest and Make Whole Amount) of the payment being made.
   
(2)
All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:
 
JPMorgan Chase Bank
ABA No. 021-000-021
Account No. G09588
Account Name:  United of Omaha Life Insurance Co.
 
Each such wire transfer shall set forth the name of the Company, a reference to
"Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D, due August
5, 2021, PPN 84611# AD3" and the due date and application (e.g. type of fee) of
the payment being made.
   



A-3




(3)
Address for all notices relating to payments:
 
JPMorgan Chase Bank
14201 Dallas Parkway - 13th Floor
Dallas, TX  75254-2917
 
Attn:  Income Processing - G. Ruiz
a/c:  G09588
   
(4)
Address for all other communications and notices:
 
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
 
Attention:   Vice President, Lease Finance
   
(5)
Name of Nominee in which Notes are to be issued:  None
   
(6)
Tax Identification No.:   47-0322111
   
(7)
Address for Delivery of Notes:
 
Send physical security by nationwide overnight delivery service to:
 
JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention:  Physical Receive Department
 
Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number (United of Omaha Life Insurance Company; Account
Number:  G09588).
 
With a copy to:
 
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ  102
Attention:  Trade Management, Manager
Telephone:  (973) 367-3141



A-4


NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
ZURICH AMERICAN INSURANCE COMPANY
c/o Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
Attention:  Vice President, Lease Finance
$5,385,000
   



(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
Hare & Co.
c/o The Bank of New York
ABA No.:  021-000-018
BNF:  IOC566
Attn:  William Cashman
Ref:  ZAIC Private Placements #399141
 
Each such wire transfer shall set forth the name of the Company, a reference to
"Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D, due August
5, 2021, PPN 84611# AD3" and the due date and application (as among principal,
interest and Make Whole Amount) of the payment being made.
   
(2)
All notices of payments and written confirmation of such wire transfers:
 
Zurich North America
Attn:  Treasury T1-19
1400 American Lane
Schaumburg, IL  60196-1056
 
Contact:  Mary Fran Callahan, Vice President-Treasurer
Telephone:  (847) 605-6447
Facsimile:  (847) 605-7895
E-mail:  mary.callanhan@zurichna.com
   





A-5






(3)
Address for all other communications and notices:
 
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
 
Attention:  Vice President, Lease Finance
   
(4)
Name of Nominee in which Notes are to be issued:  Hare & Co.
   
(5)
Tax Identification No.:   13-6062916
   
(6)
Address for Delivery of Notes:
 
Send physical security by nationwide overnight delivery service to:
 
Bank of New York
Window A
One Wall Street, 3rd Floor
New York, NY  10286
 
Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number (Zurich American Insurance Co.-Private Placements;
Account Number:  399141).
 
With a copy to:
 
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ  07102
Attention:  Trade Management, Manager
Telephone:  (973) 367-3141
   













A-6






 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED
 
FARMERS NEW WORLD LIFE INSURANCE COMPANY
c/o Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
Attention:  Vice President, Lease Finance
$4,040,000



(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
JPMorgan Chase Bank
New York, NY
ABA No.:  021000021
Account No.:  9009000200
Account Name:  SSG Private Income Processing
For further credit to Account P58834 Farmers NWL
 
Each such wire transfer shall set forth the name of the Company, a reference to
"Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D, due
August 5, 2021, PPN 84611# AD3" and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.
   
(2)
All notices of payments and written confirmation of such wire transfers:
 
Jim DeNicholas - Director, Investment Operations/Accounting
and
Laszlo Heredy - Vice President & Chief Investment Officer
Farmers Insurance Company
4680 Wilshire Blvd., 4th Floor
Los Angeles, CA  90010
 
Joann Bronson - Director, Investments & Separate Accounts
and
Oscar Tengtio - Vice President & Chief Financial Officer
Farmers New World Life Insurance Company
3003 77th Avenue Southeast, 5th Floor
Mercer Island, WA  98040-2837
   

A-7




(3)
Address for all other communications and notices:
 
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Three Gateway Center, 18th Floor
100 Mulberry Street
Newark, NJ  07102
Attention:  Vice President, Lease Finance
   
(4)
Name of Nominee in which Notes are to be issued:  None
   
(5)
Tax Identification No.:  91-0335750
   
(6)
Address for Delivery of Notes:
 
Send physical security by nationwide overnight delivery service to:
 
JP Morgan Chase Bank
4 New York Plaza, Ground Floor Window
New York, NY  10004
 
Attention:  Jennifer John
Telephone:  (212) 623-5953
 
Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number ("P58834 – Farmers New World Life Private Placement")
and CUSIP information.
 
With a copy to:
 
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102
Attention:  Trade Management, Manager
Telephone:  (973) 367-3141
   











A-8






 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
MINNESOTA LIFE INSURANCE COMPANY
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Advantus Capital Management, Inc.
Facsimile:  (651) 223-5029
$9,300,000



Payments
     
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:
 
     Mellon Bank, Pittsburgh, PA
     ABA#:  011001234
     DDA#:  048771
     Account Name:  Minnesota Life Insurance Company
     Account #:  ADFF0106002
     Cost Code:  1167
     Ref:  Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due
     August 5, 2021, PPN 84611# AD3, P&I Breakdown
     
Notices
     
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  41-0417830
 
Deliver Notes to:
 
Minnesota Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Kathleen Posus  (651) 665-7873
     







A-9




 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
UNITED INSURANCE COMPANY OF AMERICA
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$3,700,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     The Bank of New York
     ABA # 021 000 018
     Credit A/C#:  GLA111565
     A/C Name:  Institutional Custody Insurance Division
     FFC:  Custody Account # 367937
     Custody Name:  United Insurance Company of America


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown


Notices


All notices and statements should be sent electronically via Email
to:  privateplacements@advantuscapital.com.  If Email is unavailable or if the
Email is returned for any reason (including receipt of a message that the Email
is undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  Hare & Co.


Taxpayer I.D. Number:  36-1896670


Deliver Notes to:


     The Bank of New York
     One Wall Street
     3rd Floor - Window A
     New York, New York  10286
     Account Name:  United Insurance Company of America (Advantus Capital
Management)
     Account #367937
A-10


 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$2,200,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:



 
Comerica Bank
Detroit, MI
ABA #072-000-096
         
For credit to:
Trust Operation - Fixed Income
Unit Cost Center 98530
Account Number:  21585-98530
       
For further credit to:  Farm Bureau Life Insurance Company
of Michigan - Account Number:  1085001633
     
Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D, due
August 5, 2021, PPN 84611# AD3, P&I Breakdown



Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  None


Taxpayer I.D. Number:  38-6056370








A-11




Deliver Notes to:
 
      Comerica Bank
     Attn:  Dan Molnar MC 3462
     411 West Lafayette
     Detroit, MI  48275-3404
     Reference:  Farm Bureau Life Insurance
     Company of Michigan Internal Account
      Number:  1085001633
     

































































A-12








NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
AMERICAN FIDELITY ASSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$1,070,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     First Fidelity Bank, N.A.
     ABA #103002691
     Account name: InvesTrust
     Acct #:  2000528686
     FFC:  American Fidelity Assurance Company
     Account #:  52010414
     Attn:  Debbie Sinard (405) 843-7177


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  FFB Registration


Taxpayer I.D. Number:  73-0714500


Deliver Notes to:


     InvesTrust
     5100 N Classen Suite 620
     Oklahoma City, OK  73118
     Account Name: American Fidelity Assurance Company
     Account Number: 52010414
     Contact: Trust Op
     Phone Number: 405-843-7177


A-13




 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
AMERICAN REPUBLIC INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$1,070,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:



 
     Wells Fargo Bank, N.A.
     ABA #121000248
     BNFA=0000840245 (include all 10 digits)
     BNF=Trust Wire Clearing
     FFC Attn: Income Collections, a/c #20983400
     For further credit to:  American Republic Insurance Co.
     Account Number:  20983400
         
    Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5, 2021, PPN 84611# AD3, P&I Breakdown
       



Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  Wells Fargo Bank N.A. as
custodian for American Republic Insurance Company


Taxpayer I.D. Number:  42-0113630








A-14





 
 

--------------------------------------------------------------------------------

 

Deliver Notes to:


     Duane (Dewey) Johnson
     Wells Fargo – Investment Mgr Relations
     MAC N9306-036
     733 Marquette Ave, 3rd Fl.
     Minneapolis, MN  55479
     Account Name:  American Republic Insurance Company
     Account Number:  20983400
































































A-15






 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$1,000,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     Federal Reserve Bank of Boston
     ABA#011001234
     DDA#048771
     Blue Cross Blue Shield of Florida, F1BF5314632


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
      2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  Hare & Co.


Taxpayer I.D. Number:  59-2015694


Deliver Notes to:


     Mellon Securities Trust Co.
     One Wall Street
     3rd Floor-Receive Window C
     New York, NY  10286
     Acct Name:  Blue Cross and Blue Shield of Florida, Inc.
     Acct #:     F1BF5314632


A-16




 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
Great Western Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$800,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     Wells Fargo Bank N.A.
     ABA #:  121000248
     BNFA:  0000840245 (must use all 10 digits)
     Beneficiary Acct Name:  Trust Wire Clearing
     Wells Fargo Acct Name:  Great Western Insurance Company
     Wells Fargo Acct #:  22706907
     Contact Name:  Duane Johnson (612) 667-6723


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown


Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  Wells Fargo Bank N.A. as
Custodian for Great Western Insurance Company


Taxpayer I.D. Number:  87-0395954










A-17







 
 

--------------------------------------------------------------------------------

 

Deliver Notes to:


     Duane (Dewey) Johnson
     Wells Fargo – Investment Mgr Relations
     MAC N9306-036
     733 Marquette Ave, 3rd Fl.
     Minneapolis, MN  55479
     Account Name:  Great Western Insurance Company
     Account Number:  22706907
































































A-18








 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
MTL INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$800,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     The Northern Chgo/Trust
     ABA #071-000-152
     For credit to: Account Number:  5186041000


     For further credit to:  MTL Insurance Company
     Account Number: 26-00621
     Attn:  Income Collections


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  ELL & Co.


Taxpayer I.D. Number:  36-1516780


Deliver Notes to:


     Northern Trust Co
     Harborside Financial Center 10
     Suite 1401
     3 Second Street
     Jersey City NJ  07311
     Attn:  Jose' Mero - Settlements for Account #26-00621
     Account Name:  MTL Insurance Company


A-19






 
Name and Address of Purchaser
Principal Amount of Notes
to Be Purchased
 
FORT DEARBORN LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$660,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     The Northern Chgo/Trust
     ABA #071-000-152
     For credit to: Account Number:  5186041000
     For further credit to:  FDLIC – ADV GENERAL
     Account Number: 2671442
     Attn:  Income Collections


     *Depending on the type of payment, the wire should state:
      Interest/Dividends/Principal and Interest Breakdown
     Cusip, Security Description, Rate, Due date
     For CMO'S – Class Issue and Fee


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  ELL & Co.


Taxpayer I.D. Number:  36-2598882




A-20






Deliver Notes to:

 
 

--------------------------------------------------------------------------------

 



     Northern Trust Company of New York
     Harborside Financial Center 10, Suite 1401
     3 Second Street
     Jersey City, NJ  07311
     Account #: 2671442, FDLIC – ADV GENERAL
     Attn:  Jose Mero or Ruby Vega




































































A-21






 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
FORT DEARBORN LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$660,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     The Northern Chgo/Trust
     ABA #071-000-152
     For credit to: Account Number:  5186041000
     For further credit to:  FDLIC – ADV EIA
     Account Number: 2671444
     Attn:  Income Collections


     *Depending on the type of payment, the wire should state:
     Interest/Dividends/Principal and Interest Breakdown
     Cusip, Security Description, Rate, Due date
     For CMO'S – Class Issue and Fee


     Ref:  Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  ELL & Co.


Taxpayer I.D. Number:  36-2598882




A-22


 
 
 
 

--------------------------------------------------------------------------------

 


Deliver Notes to:
 
     Northern Trust Company of New York
     Harborside Financial Center 10, Suite 1401
     3 Second Street
     Jersey City, NJ  07311
     Account #:  2671444, FDLIC – ADV EIA
     Attn:  Jose Mero or Ruby Vega






































































A-23




 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
FORT DEARBORN LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$660,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     The Northern Chgo/Trust
     ABA #071-000-152
     For credit to: Account Number:  5186041000
     For further credit to:  FDLIC – ADVANTUS INSURED
     Account Number:  2671446
     Attn:  Income Collections


     *Depending on the type of payment, the wire should state:
     Interest/Dividends/Principal and Interest Breakdown
     Cusip, Security Description, Rate, Due date
     For CMO'S – Class Issue and Fee


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  ELL & Co.


Taxpayer I.D. Number:  36-2598882




A-24




 
 

--------------------------------------------------------------------------------

 



    Deliver Notes to:
 
     Northern Trust Company of New York
     Harborside Financial Center 10, Suite 1401
     3 Second Street
     Jersey City, NJ  07311
     Account #:  2671446, FDLIC – ADVANTUS INSURED
     Attn:  Jose Mero or Ruby Vega




































































A-25






 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
FORT DEARBORN LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$660,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     The Northern Chgo/Trust
     ABA #071-000-152
     For credit to: Account Number:  5186041000
     For further credit to:  FDLIC – ADVANTUS C & S
     Account Number:  2671447
     Attn:  Income Collections


     *Depending on the type of payment, the wire should state:
     Interest/Dividends/Principal and Interest Breakdown
     Cusip, Security Description, Rate, Due date
     For CMO'S – Class Issue and Fee


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  ELL & Co.


Taxpayer I.D. Number:  36-2598882




A-26






 

 
 

--------------------------------------------------------------------------------

 



   Deliver Notes to:
 
     Northern Trust Company of New York
     Harborside Financial Center 10, Suite 1401
     3 Second Street
     Jersey City, NJ  07311
     Account #:  2671447, FDLIC – ADVANTUS C & S
     Attn:  Jose Mero or Ruby Vega




































































A-27






 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
TRUSTMARK INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$530,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     The Northern Chgo/Trust
     ABA #071-000-152


     For credit to: Account Number 5186041000


     For further credit to:  Trustmark Insurance Company
     Account #26-11938
     Attn:  Income Collections


     *Depending on the type of payment, the wire should state:
     Interest/Dividends/Principal and Interest Breakdown
     Cusip, Security Description, Rate, Due date
     For CMO'S – Class Issue and Fee


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  ELL & Co.


Taxpayer I.D. Number:  36-0792925


A-28






 

 
 

--------------------------------------------------------------------------------

 



   Deliver Notes to:
 
     Northern Trust Company of New York
     Harborside Financial Center 10, Suite 1401
     3 Second Street
     For Acct#: 26-11938, Trustmark Insurance Company
     Jersey City, NJ  07311
     Attn:  Jose Mero


































































A-29








 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
AMERICAN-AMICABLE LIFE INSURANCE COMPANY OF TEXAS
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$530,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     Wells Fargo Bank N.A.
     ABA #: 121000248
     BNFA:  0000840245 (must use all 10 digits)
     Beneficiary Acct Name:  Trust Wire Clearing
     Wells Fargo Acct Name:  American-Amicable Life Insurance Company of Texas
     Wells Fargo Acct #:  24004700
     Contact Name:  Duane Johnson (612) 667-6723


     Ref:  Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  Wells Fargo Bank N.A. FBO
American-Amicable Life Insurance Company of Texas


Taxpayer I.D. Number:  74-2179909








A-30








 

 
 

--------------------------------------------------------------------------------

 



Deliver Notes to:
 
     Duane (Dewey) Johnson
     Wells Fargo – Investment Mgr Relations
     MAC N9306-036
     733 Marquette Ave, 3rd Fl.
     Minneapolis, MN 55479
     Account Name: American-Amicable Life Insurance Company of Texas
     Account Number:  24004700
































































A-31








 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
CATHOLIC UNITED FINANCIAL
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$530,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     Wells Fargo Bank N.A.
     ABA #: 121000248
     BNFA:  0000840245 (must use all 10 digits)
     Beneficiary Acct Name:  Trust Wire Clearing
     Wells Fargo Acct Name:  Catholic United Financial
     Wells Fargo Acct #:  23825801
     Contact Name:  Duane Johnson (612) 667-6723


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  Wells Fargo Bank N.A. FBO
Catholic United Financial


Taxpayer I.D. Number:   41-0182070












A-32






 

 
 

--------------------------------------------------------------------------------

 



Deliver Notes to:
 
     Duane (Dewey) Johnson
     Wells Fargo – Investment Mgr Relations
     MAC N9306-036
     733 Marquette Ave, 3rd Fl.
     Minneapolis, MN  55479
     Account Name:  Catholic United Financial
     Account Number:  23825801
































































A-33








 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
COLORADO BANKERS LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$425,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     The Northern Chgo/Trust
     ABA #071-000-152
     For credit to:  Account Number:  5186041000


     For further credit to:  Colorado Bankers
     Account Number: 2670853
     Attn:  Income Collections


     *Depending on the type of payment, the wire should state:
     Interest/Dividends/Principal and Interest Breakdown
     Cusip, Security Description, Rate, Due date
     For CMO'S – Class Issue and Fee


     Ref:   Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  ELL & Co.


Taxpayer I.D. Number:  84-0674027


A-34






 

 
 

--------------------------------------------------------------------------------

 



 Deliver Notes to:
 
     Northern Trust Company of New York
     Harborside Financial Center 10, Suite 1401
     3 Second Street
     Jersey City, NJ  07311
     Account #:  2670853, Colorado Bankers
     Attn:  Jose Mero or Ruby Vega


































































A-35








 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
NEW ERA LIFE INSURANCE
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$265,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     JP Morgan Chase
     ABA#:  021000021
     FFC to 9009000127
     Account:  P05155
     Account Name:  New Era Life Insurance


     Ref:  CUSIP 84611# AD3
     Account number - #P05155
     Account name – New Era Life Insurance
     Nominee – Cudd & Co
     Principal and interest -
     Rate - 5.54%
     Maturity- August 5, 2021


Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  Cudd & Co


Taxpayer I.D. Number:   74-2552025








A-36






 

 
 

--------------------------------------------------------------------------------

 



 Deliver Notes to:
 
     JPMorgan Chase Bank, N.A.
     4 Chase Metrotech Center
     3rd Floor
     Brooklyn, NY  11245-0001
     Attn:  Physical Receive Department
     Account # P05155


































































A-37








 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
IA AMERICAN LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Attention:  Client Administrator
$140,000



Payments


Private Placement payments and all other payments shall be made by wire transfer
to immediately available funds to:


     BK OF NYC
     ABA #: 021000018
     GLA 111-565
     TRUST #:  273304
     A/C Name:  IA American Life Insurance Company


     Ref:  Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes, Series D,
due August 5,
     2021, PPN 84611# AD3, P&I Breakdown
 
Notices


All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent as first provided
above.


Name of Nominee in which Notes are to be issued:  Hare & Co.


Taxpayer I.D. Number:  13-3036472


Deliver Notes to:


     The Bank of New York
     One Wall Street – 3rd floor, INCOMING WINDOW
     New York, NY 10286
     For Account #: 273304
     Account Name:  IA American Life Insurance Company


A-38





 
 

--------------------------------------------------------------------------------

 



 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
MASSACHUSETTS MUTUAL LIFE INSURANCE
  COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$15,800,000



Payments


All payments on account of the Notes shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as "Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes,
Series D, due August 5, 2021, PPN 84611# AD3", interest and principal), to:


     MassMutual Co-Owned Account
     Citibank
     New York, New York
     ABA # 021000089
     Acct # 30510685
     Re:  Description of security, cusip, principal and interest split


With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.


Notices


All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200,
Attention:  Securities Custody and Collection Department.


Name of Nominee in which Notes are to be issued:  None


Taxpayer I.D. Number:  04-1590850 (MassMutual)




DTTP No.:  13/M/63867/DTTP


A-39



 
 

--------------------------------------------------------------------------------

 



Deliver Notes to:


     Babson Capital Management LLC
     1500 Main Street, Suite 2800
     Springfield, MA  01115
     Attention:  Andrew M.A. Gould, Esq.
     Phone:  (413) 226-0537






































































A-40



 
 

--------------------------------------------------------------------------------

 



 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
C.M. LIFE INSURANCE COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts  01115-1589
Attention:  Securities Investment Division
$2,000,000



Payments


All payments on account of the Notes shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as "Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes,
Series D, due August 5, 2021, PPN 84611# AD3", interest and principal), to:


     MassMutual Co-Owned Account
     Citibank
     New York, New York
     ABA # 021000089
     Acct # 30510685
     Re:  Description of security, cusip, principal and interest split


With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.


Notices


All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200,
Attention:  Securities Custody and Collection Department.


Name of Nominee in which Notes are to be issued:  None


Taxpayer I.D. Number:  06-1041383


DTTP No.:  13/C/65904/DTTP






A-41





 
 

--------------------------------------------------------------------------------

 



Deliver Notes to:


     Babson Capital Management LLC
     1500 Main Street, Suite 2800
     Springfield, MA  01115
     Attention:  Andrew Gould, Counsel
     Phone:  (413) 226-0537




































































A-42





 
 

--------------------------------------------------------------------------------

 



 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
MASSMUTUAL ASIA LIMITED
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$2,200,000



Payments


All payments on account of the Notes shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as "Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes,
Series D, due August 5, 2021, PPN 84611# AD3", interest and principal), to:


     Gerlach & Co.
     c/o Citibank, N.A
     ABA #021000089
     Concentration Account 36112805
     Attention:  Judy Rock
     FFC:  MassMutual Asia 849195
     Name of Security, PPN Number


With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1803 or (413) 226-1754.


Notices


All notices and communications to be addressed as first provided above, except
notices with respect to payments, and written confirmation of each such payment,
to be addressed:


     MassMutual Asia Limited
     c/o Babson Capital Management LLC
     1500 Main Street, Suite 200
     P. O. Box 15189
     Springfield, Massachusetts  01115-5189
     Attention:  Securities Custody and Collection Department




A-43





 
 

--------------------------------------------------------------------------------

 



Corporate action notifications should be addressed:


     Citigroup Global Securities Services
     Attention:  Corporate Action Department
     3800 Citibank Center Tampa
     Building B Floor 3
     Tampa, Florida  33610-9122


Name of Nominee in which Notes are to be issued:  Gerlach & Co.


Deliver Notes to:


     Citibank NA
     399 Park Avenue
     Level B Vault
     New York, New York 10022
     For Account Number 849195


















































A-44



 
 

--------------------------------------------------------------------------------

 



 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
RiverSource Life Insurance Company (942)
c/o Columbia Management Investment Advisers, LLC
216 Ameriprise Financial Center
Minneapolis, Minnesota  55474
Attn:  Fixed Income Investment Department - Private Placements
Telephone:  (612) 671-2400
Facsimile:  (612) 671-2180
$18,000,000



Payments


All payments on account of the Notes shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as "Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes,
Series D, due August 5, 2021, PPN 84611# AD3", interest and principal), to:



 
ABA#:
021000021
 
Bank:
JPMorgan Chase Bank
 
Beneficiary #:
9009000127
 
Beneficiary Name:
JPMorgan Chase Bank
 
For further credit to:
P01174
 
Additional instructions:
RiverSource Life Insurance Company
PPN 84611# AD3
Information as to principal and interest
Identification of source and application of funds
     

Notices


Address for Notices Related to Payments:


     RiverSource Life Insurance Company
     JPMorgan Chase Bank, N.A.
     Attention:  Jamshid Irshad@jpmorgan.com
     Amit K Aswani@jpmorgan.com
     Donna Preston@jpmorgan.com
     Fonda J Mitchell@jpmorgan.com
     Telephone:  (469) 477-8185
     Facsimile:  (469) 477-1904


A-45

 
 

--------------------------------------------------------------------------------

 



A duplicate copy for all unscheduled payments of interest and/or principal to:


     Columbia Management Investment Advisers, LLC
     216 Ameriprise Financial Center
     Minneapolis, Minnesota  55474
     Attn:  Fixed Income Investment Dept - Private Placements
     Telephone:  (612) 671-2400
     Facsimile:  (612) 671-2180


All other notices and communications to be addressed as first provided above.


Name of Nominee in which Notes are to be issued:  Cudd & Co


Taxpayer I.D. Number (Cudd & Co):  13-6022143


Deliver Notes to:


     JPMorgan Chase Bank, N.A.
     4 Chase Metrotech Center, 3rd Floor
     Brooklyn, NY  11245-0001
     Attention:  Physical Receive Department
     Telephone:  718-242-0273 (Bob Freedman)
     Physical Securities Processing
     Reference:  P01174
     cc:  via email:  chris.h.patton@columbiamanagement.com or facsimile:  (612)
547-2670


































A-46



 
 

--------------------------------------------------------------------------------

 



 
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED
 
RiverSource Life Insurance Company (944)
c/o Columbia Management Investment Advisers, LLC
216 Ameriprise Financial Center
Minneapolis, Minnesota  55474
Attn:  Fixed Income Investment Department - Private Placements
Telephone:  (612) 671-2400
Facsimile:  (612) 671-2180
$2,000,000



Payments


All payments on account of the Notes shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as "Sovran Self Storage, Inc., 5.54% Senior Guaranteed Notes,
Series D, due August 5, 2021, PPN 84611# AD3", interest and principal), to:



 
ABA#:
021000021
 
Bank:
JPMorgan Chase Bank
 
Beneficiary #:
9009000127
 
Beneficiary Name:
JPMorgan Chase Bank
 
For further credit to:
P01176
 
Additional instructions:
RiverSource Life Insurance Company
PPN 84611# AD3
Information as to principal and interest
Identification of source and application of funds
     

Notices


Address for Notices Related to Payments:


     RiverSource Life Insurance Company
     JPMorgan Chase Bank, N.A.
     Attention:  Jamshid Irshad@jpmorgan.com
     Amit K Aswani@jpmorgan.com
     Donna Preston@jpmorgan.com
     Fonda J Mitchell@jpmorgan.com
     Telephone:  (469) 477-8185
     Facsimile:  (469) 477-1904


A-47

 
 

--------------------------------------------------------------------------------

 



A duplicate copy for all unscheduled payments of interest and/or principal to:


     Columbia Management Investment Advisers, LLC
     216 Ameriprise Financial Center
     Minneapolis, Minnesota  55474
     Attn:  Fixed Income Investment Dept - Private Placements
     Telephone:  (612) 671-2400
     Facsimile:  (612) 671-2180


All other notices and communications to be addressed as first provided above.


Name of Nominee in which Notes are to be issued:  Cudd & Co


Taxpayer I.D. Number (Cudd & Co):  13-6022143


Deliver Notes to:


     JPMorgan Chase Bank, N.A.
     4 Chase Metrotech Center, 3rd Floor
     Brooklyn, NY  11245-0001
     Attention: Physical Receive Department
     Telephone: 718-242-0273 (Bob Freedman)
     Physical Securities Processing
     Reference:  P01176
     cc:  via email:  chris.h.patton@columbiamanagement.com or facsimile:  (612)
547-2670
































A-48





 
 

--------------------------------------------------------------------------------

 



SCHEDULE B
(to Note Purchase Agreement)


DEFINED TERMS


          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:


          "2003 Note Purchase Agreement" means the Note Purchase Agreement dated
as of September 4, 2003, among Sovran, SALP, and the several Purchasers
identified therein, as amended by the First Amendment to Note Purchase Agreement
dated as of May 16, 2005, as further modified by the Waiver, Consent and Second
Amendment to Note Purchase Agreement dated as of April 26, 2006, as further
modified by the Consent and Third Amendment to Note Purchase Agreement dated as
of June 22, 2006, as further modified by the Fourth Amendment and Waiver to Note
Purchase Agreement dated as of May 11, 2009, and as may be further amended,
modified, renewed, replaced, refunded or refinanced from time to time.


          "2006 Note Purchase Agreement" means the Note Purchase Agreement dated
as of April 26, 2006, among Sovran, SALP, and the several Purchasers identified
therein, as amended by the Consent and First Amendment thereto dated as of June
22, 2006, as further amended by the Second Amendment and Waiver thereto dated as
of May 11, 2009, and as may be further amended, modified, renewed, replaced,
refunded or refinanced from time to time.


          "Adjusted Unencumbered Property NOI" means, with respect to any fiscal
period for any Unencumbered Property, the net income of such Unencumbered
Property during such period, as determined in accordance with GAAP, before
deduction of (a) gains (or losses) from debt restructurings or other
extraordinary items (provided such deduction shall not include extraordinary
items that include liquidated damages, compensatory damages or other obligations
arising out of an Obligor's default under an agreement to purchase or lease Real
Estate) relating to such Unencumbered Property, and (b) income taxes; plus
(x) interest expense relating to such Unencumbered Property and (y) depreciation
and amortization relating to such Unencumbered Property; minus a recurring
capital expense reserve equal to ten cents ($0.10) per net rentable square foot
multiplied by the total net rentable square feet of such Unencumbered Property.


          "Affiliate" means, at any time, and with respect to any Person,
(a) any other Person that at such time directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person, and (b) any Person beneficially owning or holding,
directly or indirectly, 10% or more of any class of voting or equity interests
of either Obligor or any Subsidiary or any Person of which either Obligor and
such Obligor's Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests.  As used
in this definition, "Control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.  Unless the context otherwise clearly requires, any reference to an
"Affiliate" is a reference to an Affiliate of an Obligor.


          "Anti-Money Laundering" is defined in Section 5.16(c).

 
 

--------------------------------------------------------------------------------

 

          "Bank Credit Agreement" means that certain Fourth Amended and Restated
Revolving Credit and Term Loan Agreement dated as of August 5, 2011 among the
Obligors, Manufacturers and Traders Trust Company, as administrative agent and
lender, and the other financial institutions which are party thereto, as such
agreement may be amended, modified, renewed, replaced, refunded or refinanced
from time to time and any successor bank credit facility which constitutes the
primary bank credit facility of the Obligors.


          "Blocked Person" is defined in Section 5.16(a).


          "Budgeted Project Costs" means, with respect to
Construction-In-Process, the total budgeted project cost of such
Construction-In-Process; provided that for Construction-In-Process owned by any
Partially-Owned Entity, the Budgeted Project Cost of such
Construction-In-Process shall be the applicable Obligor's pro-rata share of the
total budgeted project cost of such Construction-In-Process (based on the
greater of (x) such Obligor's percentage equity interest in such Partially-Owned
Entity or (y) the Obligor's obligation to provide or liability for providing
funds to such Partially-Owned Entity).


          "Building" means, individually and collectively, the buildings,
structures and improvements now or hereafter located on the Real Estate and
intended for income production.


          "Business Day" means for the purposes of any provision of this
Agreement, any day other than a Saturday, a Sunday or a day on which commercial
banks in New York, New York are required or authorized to be closed.


          "Capitalization Rate" means the rate equal to eight and one-half of
one percent (8.50%); provided however, that the Capitalization Rate shall be
reviewed from time to time by the holders of Notes and shall be subject to
adjustment by the Required Holders, in their sole discretion, based upon market
conditions for comparable property types; provided further that the
Capitalization Rate may only be adjusted once during the term of this Agreement
and may only be adjusted at such time by up to .50%.


          "Capitalized Leases" means leases under which any Obligor or any of
its Subsidiaries or any Partially-Owned Entity is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.


          "Capitalized Unencumbered Property Value" means, as of any date of
determination with respect to an Unencumbered Property, an amount equal to
Adjusted Unencumbered Property NOI for such Unencumbered Property for the most
recent two (2) complete fiscal quarters multiplied by two (2), with the product
being divided by the Capitalization Rate.  The calculation of Capitalized
Unencumbered Property Value shall be adjusted as set forth in Section 10.20
hereof.


          "Cash and Cash Equivalents" means, collectively, unrestricted
(i) cash, (ii) marketable direct obligations issued or unconditionally
guaranteed by the United States government and backed by the full faith and
credit of the United States government, and (iii) domestic and


B-2

 
 

--------------------------------------------------------------------------------

 

Eurodollar certificates of deposit and time deposits, bankers' acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations), which, at the time of acquisition, are rated A-1 (or
better) by S&P or P-1 (or better) by Moody's provided that the maturities of
such Cash and Cash Equivalents shall not exceed one year.


          "Change of Control" means (i) any person or group of persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) of
(a) 20% or more of the outstanding shares of common stock of Sovran; or (b) 33%
or more in the aggregate of the outstanding limited partnership interests of
SALP (other than by Sovran and its Wholly-Owned Subsidiaries); or (ii) Holdings
ceasing to be the sole general partner and sole investment manager of SALP; or
(iii) Sovran and its Wholly-Owned Subsidiaries cease to beneficially own 100% of
the capital stock of Holdings; or (iv) during any period of twelve consecutive
calendar months, individuals who were directors of Sovran on the first day of
such period (together with directors whose election by the Board of Directors or
whose nomination for election by Sovran's stockholders was approved by a vote of
at least two-thirds of the members of the Board of Directors then in office who
either were members of the Board of Directors on the date of Closing or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of Sovran.


          "CISADA" means the Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010, United States Public Law 111195, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.


          "Closing" is defined in Section 3.


          "Code" means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.


          "Confidential Information" is defined in Section 20.


          "Consolidated Adjusted EBITDA" means, for any period, an amount equal
to the consolidated net income of the Obligors and their respective Subsidiaries
for such period, as determined in accordance with GAAP, excluding (a) gains (or
losses) from the sale of real property or interests therein, debt restructurings
and other extraordinary items (provided such exclusion shall not include
extraordinary items that include liquidated damages, compensatory damages or
other obligations arising out of an Obligor's default under an agreement to
purchase or lease Real Estate), (b) minority interest attributable to an Obligor
or a Subsidiary Guarantor, and (c) income taxes; plus (x) interest expense and
(y) depreciation and amortization, minus a recurring capital expense reserve in
an amount equal to ten cents ($0.10) per net rentable square foot multiplied by
the total net rentable square feet of all Real Estate; all after adjustments for
unconsolidated partnerships, joint ventures and other entities.  The calculation
of Consolidated Adjusted EBITDA shall be further adjusted as set forth in
Section 10.20 hereof.


B-3

 
 

--------------------------------------------------------------------------------

 



          "Consolidated Assumed Amortizing Unsecured Debt Service Charges"
means, as of any date of determination, an amount equal to the assumed interest
and principal payments for an imputed six-month period on all Unsecured Debt of
the Obligors and their respective Subsidiaries for borrowed money or in respect
of reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding on such
date based upon a two hundred and forty (240) month mortgage style amortization
schedule and an annual interest rate equal to the greater of (x) the sum of two
percent (2%) plus the imputed ten (10) year United States Treasury bill yield as
of such date based upon published quotes for Treasury bills having ten (10)
years to maturity and (y) 7.5%.  For example, if the imputed ten (10) year
United States Treasury bill yield as of such date were 6% and the total amount
of Unsecured Debt of the Obligors and their respective Subsidiaries on such date
were $100,000, Consolidated Assumed Amortizing Unsecured Debt Service Charges
would be equal to $5,019 (e.g., six-month period, at $10,038 per annum).


          "Consolidated Capitalized Value" means as of any date of
determination, an amount equal to Revised Consolidated Adjusted EBITDA for the
most recent two (2) completed fiscal quarters multiplied by two (2), with the
product being divided by the Capitalization Rate.  The calculation of
Consolidated Capitalized Value shall be adjusted as set forth in Section 10.20
hereof.


          "Consolidated Debt Service Charges" means with respect to the Obligors
and their Subsidiaries and for any period, the sum, without duplication, of
(a) Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal (excluding balloon payments of principal due
upon the stated maturity of any Debt) during such period in respect of
Indebtedness that becomes due and payable or that are to become due and payable
during such period pursuant to any agreement or instrument to which the Obligors
or any of their Subsidiaries is a party relating to (i) the borrowing of money
or the obtaining of credit, including the issuance of notes or bonds, (ii) the
deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business), (iii) in respect of any Synthetic Leases or any
Capitalized Leases, (iv) in respect of any reimbursement obligations in respect
of letters of credit due and payable during such period, and (v) Debt of the
type referred to above of another Person guaranteed by the Obligors or any of
their Subsidiaries.  Demand obligations shall be deemed to be due and payable
during any fiscal period during which such obligations are outstanding.


          "Consolidated Fixed Charges" means with respect to the Obligors and
their Subsidiaries and for any period, the sum, without duplication, of
(a) Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal (excluding balloon payments of principal due
upon the stated maturity of any Debt) during such period in respect of
Indebtedness that becomes due and payable or that are to become due and payable
during such period pursuant to any agreement or instrument to which the Obligors
or any of their Subsidiaries is a party relating to (i) the borrowing of money
or the obtaining of credit, including the issuance of notes or bonds, (ii) the
deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business), (iii) in respect of any Synthetic Leases or any
Capitalized Leases, (iv) in respect of any reimbursement obligations in respect
of letters of credit due and payable during such period, and (v) Debt of the
type referred to above of another


B-4

 
 

--------------------------------------------------------------------------------

 

Person guaranteed by the Obligors or any of their respective Subsidiaries, plus
(c) Preferred Dividends for such period.  Demand obligations shall be deemed to
be due and payable during any fiscal period during which such obligations are
outstanding.


          "Consolidated Secured Debt" means as of any date of determination, the
aggregate principal amount of all Debt of the Obligors and their respective
Subsidiaries for borrowed money or in respect of reimbursement obligations for
letters of credit, guaranty obligations or Capitalized Leases, whether direct or
contingent, which is outstanding at such date and which is secured by a Lien on
properties or other assets of such Persons, without regard to Recourse.


          "Consolidated Tangible Net Worth" means as of any date of
determination, the Gross Asset Value minus Consolidated Total Liabilities.


          "Consolidated Total Interest Expense" means, for any period, the
aggregate amount of interest required to be paid or accrued by the Obligors and
their Subsidiaries during such period on all Debt of the Obligors and their
Subsidiaries outstanding during all or part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money; provided that such fees paid in
connection with the borrowing of money may be amortized over the period of the
applicable loan.


          "Consolidated Total Liabilities" means as of any date of
determination, all liabilities of the Obligors and their respective Subsidiaries
determined on a consolidated basis in accordance with GAAP and classified as
such on the consolidated balance sheet of the Obligors and their respective
Subsidiaries, and all Debt of the Obligors and their respective Subsidiaries,
whether or not so classified.  The calculation of Consolidated Total Liabilities
shall be adjusted as set forth in Section 10.20 hereof.


          "Consolidated Unsecured Debt" means as of any date of determination,
the aggregate principal amount of all Unsecured Debt of the Obligors and their
respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, which is outstanding at such date, including,
without limitation, all obligations under the Bank Credit Agreement, determined
on a consolidated basis in accordance with GAAP, without regard to Recourse.


          "Construction-In-Process" means any Real Estate for which any Obligor,
any Subsidiary  or any other Partially-Owned Entity is actively pursuing
construction, renovation, or expansion of Buildings, all pursuant to such
Person's ordinary course of business.


          "Controlled Entity" means any of the Subsidiaries of any Obligor and
any of their or any Obligor's respective Controlled Affiliates. As used in this
definition, Control means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.


B-5

 
 

--------------------------------------------------------------------------------

 

          "Debt" means, with respect to any Person, all obligations, contingent
and otherwise, that in accordance with GAAP should be classified upon such
Person's balance sheet as liabilities, including, without limitation: (a) all
obligations for borrowed money and similar monetary obligations, whether direct
or indirect; (b) all liabilities secured by any mortgage, pledge, negative
pledge, security interest, lien, charge, or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all obligations (i) under any Capitalized
Lease or (ii) under any Synthetic Lease or (iii) which are "off balance sheet"
transactions having the same practical effect as to such Person's financial
position as a transaction that would be a liability of such Person on the
balance sheet; (d) all obligations to purchase, redeem, retire, or otherwise
acquire for value any shares of capital stock of any class issued by such Person
or any rights to acquire such shares; (e) all obligations under any forward
contract, futures contract, swap, option or other financing arrangement, the
value of which is dependent upon interest rates, currency exchange rates,
commodities, any Obligor's or Subsidiary Guarantor's present or future
beneficial interest, shares or security trading value, or other indices; (f) the
amount of payments received by such person in any forward equity transaction by
which such payments are received by such Person in consideration for the sale of
stock or partnership units in such Person when the delivery and/or the
determination of the amount of the stock or units so sold occurs later than one
(1) month after such Person receives such payment, but only to the extent that
the obligation to deliver such stock or units is not payable solely in the stock
or units of such Person; (g) all guarantees for borrowed money, endorsements and
other contingent obligations, whether direct or indirect, in respect of Debt or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase Debt, or to assure the owner
of Debt against loss, through an agreement to purchase goods, supplies, or
services for the purpose of enabling the debtor to make payment of the Debt held
by such owner or otherwise, and the reimbursement obligations in respect of any
letters of credit, bankers' acceptances or similar facilities issued for the
account of such Person; (h) all obligations evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses; (i) all obligations
issued or assumed as the deferred purchase price of property or services
(including securities repurchase agreements but excluding trade accounts payable
or accrued liabilities arising in the ordinary course of business which are not
overdue or which are being contested in good faith); (j) all sales of
(i) accounts or general intangibles for money due or to become due, (ii) chattel
paper, instruments or documents creating or evidencing a right to payment of
money or (iii) other receivables (collectively "receivables"), whether pursuant
to a purchase facility or otherwise, other than in connection with the
disposition of the business operations relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith; and
(k) all obligations in respect of Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person's ownership interest in or
other relationship with such entity, except to the extent that the terms of such
Debt provide that such person is not liable therefor and such terms are
enforceable under applicable law.  The calculation of Debt of any Person shall
be adjusted as set forth in Section 10.20.


          "Debt Lien" is defined in Section 10.4(b).


B-6

 
 

--------------------------------------------------------------------------------

 



          "Default" means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.


          "Default Rate" means that rate of interest that is the greater of
(i) 2.00% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (ii) 2.00% over the rate of interest publicly
announced by JP Morgan Chase Bank, NA in New York, New York as its "base" or
"prime" rate.


          "Disclosure Documents" is defined in Section 5.3.


          "Disqualifying Building Event" means any structural or repair and
maintenance matter (other than a Release) as to any Building or any Real Estate
that in the Required Holders' reasonable opinion will require the expenditure of
$250,000 or more to remedy or complete such matter and the remediation or
completion of which is required by prudent real estate ownership or operation.


          "Disqualifying Environmental Event" means any Release or threatened
Release of Hazardous Substances, any violation of Environmental Laws or any
other similar environmental event with respect to a Real Estate that causes (y)
the occupancy or rent of such Real Estate to be adversely affected, as compared
to what otherwise would have been the occupancy or rent of such Real Estate in
the absence of such environmental event or (z) such Real Estate to no longer be
financeable on a secured, long-term debt basis under the then generally accepted
underwriting standards of national institutional lenders.


          "Disqualifying Legal Event" means any violation or non-compliance with
any applicable law, statute, rule or regulation (other than an Environmental
Law) with respect to any Real Estate, which requires cure or compliance for
prudent real estate ownership or operation.


          "Distribution" means, with respect to:



 
     (i)     SALP, any distribution of cash or other cash equivalent, directly
or indirectly, to the partners or other equity interest holders of SALP; or any
other distribution on or in respect of any partnership interests of SALP; and
     
     (ii)     Sovran, the declaration or payment of any dividend or any other
distribution on or in respect of any shares of any class of capital stock of
Sovran, other than dividends payable solely in shares of common stock of Sovran.
   

          "Environmental Laws" means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.




B-7

 
 

--------------------------------------------------------------------------------

 
           "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.


          "ERISA Affiliate" means any trade or business (whether or not
incorporated) that is treated as a single employer together with either Obligor
under Section 414 of the Code.


          "Event of Default" is defined in Section 11.


          "Exchange Act" means the Securities Exchange Act of 1934, as amended.


          "Excluded Subsidiary" means (i) so long as the only property or assets
owned by such entity is the HQ Land, Iskalo Land Holdings, LLC, a New York
limited liability company, and (ii) a Subsidiary that (a) has Debt outstanding
secured by a Lien on its real property, which Debt was incurred (or assumed) in
connection with such Subsidiary's acquisition or improvement of such real
property (referred to hereinafter as "Mortgage Debt") and (b) is prohibited
pursuant to the loan or other financing documents evidencing such Mortgage Debt
from guaranteeing Debt of other Persons; provided that the principal amount of
such Mortgage Debt may not be increased and the original scheduled maturity date
thereof may not be extended (including, in each case, in connection with an
amendment or modification or refinancing of such Mortgage Debt), and if there is
any such increase in principal amount or extension of maturity, then such
Subsidiary shall no longer be considered an Excluded Subsidiary.


          "Fitch" means Fitch IBCA Inc., or any successor thereto.


          "Funds from Operations" means, with respect to any fiscal period of
the Obligors, an amount, without double-counting, equal to the consolidated net
income of the Obligors and their respective Subsidiaries, as determined in
accordance with GAAP, before deduction of real estate related depreciation and
amortization, and excluding gains (or losses) from the sale of real property or
interests therein (provided such deduction shall not include extraordinary items
that include liquidated damages, compensatory damages or other obligations
arising out of a default under an agreement to purchase or lease Real Estate),
debt restructurings or other extraordinary items, and after adjustments for
unconsolidated partnerships, joint ventures or other entities (such adjustments
to be calculated to reflect Funds from Operations on the same basis, to the
extent that such Funds from Operations attributable to unconsolidated
partnerships, joint ventures and other entities are not subject to the claims of
any other Person).


          "GAAP" means generally accepted accounting principles as in effect
from time to time in the United States of America.


          "Governmental Authority" means



 
(a)
the government of
             
(i)  the United States of America or any state or other political subdivision
thereof, or
 



B-8

 
 

--------------------------------------------------------------------------------

 




   
(ii)  any jurisdiction in which either Obligor or any Subsidiary conducts all or
any part of its business, or which has jurisdiction over any properties of
either Obligor and any Subsidiary, or
           
(b)
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
         

          "Gross Asset Value" means the sum of:  (a) unrestricted Cash and Cash
Equivalents, up to a maximum of $20,000,000; (b) for Real Estate owned in fee
simple or subject to a Ground Lease for one fiscal quarter or more, the
Consolidated Capitalized Value of all such Real Estate; (c) for Real Estate
owned or leased under a Ground Lease for less than one fiscal quarter, the
acquisition cost of such Real Estate; (d) the book value of any
Construction-In-Process; and (e) the book value of all other non-Real Estate
assets, exclusive of any goodwill and other intangible assets, related-party
receivables, Other Assets (as defined and appearing in SALP's financial
statements), and prepaid expenses.  Notwithstanding the foregoing, Real Estate
subject to a Ground Lease shall not exceed 10% of Gross Asset Value.


          "Ground Lease" means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the date of the Closing; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.


          "Guaranty" means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:



 
(a)
to purchase such Debt or obligation or any property constituting security
therefore primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation;
       
(b)
to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
 
(c)
to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or



B-9

 
(d)
otherwise to assure the owner of such Debt or obligation against loss in respect
thereof.
     

          In any computation of the Debt or other liabilities of the obligor
under any Guaranty, the Debt or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor, provided
that the amount of such Debt outstanding for purposes of this Agreement shall
not be deemed to exceed the maximum amount of Debt that is the subject of such
Guaranty.


          "Hazardous Substances" means any and all pollutants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage, or filtration of
which is or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).


          "holder" means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Obligors pursuant to
Section 13.1.


          "Holdings" means Sovran Holdings Inc., a Delaware corporation.


          "HQ Land" means the ten acres of vacant Real Estate near the Sovran
headquarter offices in Buffalo, New York.
'
          "Institutional Investor" means (a) any original purchaser of a Note,
(b) any holder of more than 10% of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.


          "Intercreditor Agreement" means the Amended and Restated Intercreditor
Agreement in substantially the form attached hereto as Exhibit 2.2(b) among the
Purchasers, the holders of the notes issued pursuant to the 2003 Note Purchase
Agreement and pursuant to the 2006 Note Purchase Agreement, the banks under the
Bank Credit Agreement and the beneficiaries of Guaranties executed by the
Subsidiary Guarantors.


          "Interest Payment Dates" shall mean the third day of each February and
August in each year.


          "Investments" means all expenditures made and all liabilities incurred
(contingently or otherwise, but without double-counting):  (i) for the
acquisition of stock, partnership or other equity interests or Debt of, or for
loans, advances, capital contributions or transfers of property to, any Person;
and (ii) for the acquisition of any other obligations of any Person.  In
determining the aggregate amount of Investments outstanding at any particular
time:  (a) there shall be included as an Investment all interest accrued with
respect to Debt constituting an Investment unless and until such interest is
paid; (b) there shall be deducted in respect of each such


B-10

 
 

--------------------------------------------------------------------------------

 

Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted from
the aggregate amount of Investments any decrease in the value thereof.


          "Joint Venture Lender" shall mean PNC Bank, National Association, GMAC
Commercial Mortgage Corporation or any other lender who pursuant to any
amendment, waiver, modification, refinancing or other replacement becomes a
beneficiary of any Locke Indemnity Agreement.


          "Joint Venture Ownership Interest Value" means as of any date of
determination, an amount equal to the pro rata share of Revised Consolidated
Adjusted EBITDA attributable to the Obligors from Partially-Owned Entities for
the most recent two (2) completed fiscal quarters multiplied by two (2), with
the product being divided by the Capitalization Rate.


          "Leases" means leases, licenses and agreements, whether written or
oral, relating to the use or occupation of space in or on the Buildings or on
the Real Estate by persons other than the Obligors, its Subsidiaries or any
Partially-Owned Entity.


          "Leverage Ratio" means as at the end of any fiscal quarter or other
date of measurement, the ratio, of Consolidated Total Liabilities to Gross Asset
Value, expressed in percentage terms by using Gross Asset Value as the
denominator and Consolidated Total Liabilities as the numerator.


          "Lien" is defined in Section 10.2.


          "Locke Indemnity Agreement" means that certain Environmental Indemnity
Agreement dated as of November 28, 2001 by SALP in favor of GMAC Commercial
Mortgage Corporation ("GMAC"), that certain Guaranty of Recourse Obligations of
Borrower dated as of November 28, 2001 by SALP for the benefit of GMAC and that
certain Non-Recourse Indemnification Agreement dated as of February 12, 2002 by
SALP for the benefit of PNC Bank, National Association, and any amendment,
waiver, modification, refinancing or other replacement from time to time of any
such agreements.


          "Locke Property" means all parcels of real property owned by Locke
Sovran I L.L.C. and Locke Sovran II L.L.C. as of the date hereof.


          "Make-Whole Amount" is defined in Section 8.7.


          "Material" means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Obligors and their
Subsidiaries taken as a whole.


          "Material Adverse Effect" means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Obligors and their Subsidiaries


B-11

 
 

--------------------------------------------------------------------------------

 

taken as a whole, or (b) the ability of the Obligors to perform their respective
obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Subsidiary Guaranty
or the Notes.


          "Memorandum" is defined in Section 5.3.


          "Moody's" means Moody's Investors Services, Inc., or any successor
thereto.


          "Multiemployer Plan" means any Plan that is a "multiemployer plan" (as
such term is defined in Section 4001(a)(3) of ERISA).


          "Net Cash Proceeds" means the net cash proceeds received by any Person
in respect of any asset sale, equity issuance or debt issuance less (i) all
reasonable out-of-pocket fees, commissions and other expenses incurred in
connection with such sale or issuance, including the amount (estimated in good
faith by such Person) of income, franchise, sales and other applicable taxes
required to be paid by such Person in connection with such sale or issuance;
(ii) repayment of Debt that is required to be repaid in connection with such
asset sale to the extent permitted under this Agreement; and (iii) required
amounts to be provided by the Obligors or any Subsidiary, as the case may be, as
a reserve, in accordance with generally accepted accounting principles, against
any liabilities associated with such asset sale, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with any such asset sale and consented to by the Required Holders or
otherwise permitted hereunder.


          "Notes" is defined in Section 1.


          "Obligor Representative" means Sovran, acting on behalf of all of the
Obligors.  The holders of the Notes shall be entitled to rely, and all of the
Obligors hereby agree that the holders of the Notes may so rely, on any notice
given or received or action taken or not taken by Sovran as being authorized by
each of the Obligors.


          "OFAC" is defined in Section 5.16(a).


          "OFAC Listed Person" is defined in Section 5.16(a).


          "OFAC Sanctions Program" means any economic or trade sanction that
OFAC is responsible for administering and enforcing.  A list of OFAC Sanctions
Programs may be found at
http://www.ustreas.gov/offices/enforcement/ofac/programs/.


          "Officer's Certificate" means, with respect to an Obligor, a
certificate of a Senior Financial Officer or of any other officer of such
Obligor whose responsibilities extend to the subject matter of such certificate.


          "Operating Subsidiaries" means any Subsidiaries of an Obligor that, at
any time of reference, provide management, construction, design or other
services (excluding any such


B-12

 
 

--------------------------------------------------------------------------------

 



Subsidiary which may provide any such services which are only incidental to that
Subsidiary's ownership of one or more Real Estate).


          "Partially-Owned Entity(ies)" means any of the partnerships, joint
ventures and other entities owning real estate assets in which SALP and/or
Sovran collectively, directly or indirectly through its full or partial
ownership of another entity, own less than 100% of the equity interests, whether
or not such entity is required in accordance with GAAP to be consolidated with
Sovran for financial reporting purposes.


          "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.


          "Permitted Liens" means liens, security interests and other
encumbrances permitted by Section 10.2.


          "Person" means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.


          "Plan" means an "employee benefit plan" (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by an Obligor or any ERISA Affiliate or
with respect to which an Obligor or any ERISA Affiliate may have any liability.


          "Preferred Dividends" means any dividend, distribution, redemption or
payment upon liquidation paid to one class of stockholders of the capital stock
of any Person in priority to that to be paid to any other class of stockholders
of the capital stock of such Person, including any such dividends paid on
preferred operating partnership units.


          "Principal Lending Facility" means, collectively, the Bank Credit
Agreement, the 2003 Note Purchase Agreement and the 2006 Note Purchase
Agreement.


          "Priority Debt" means, without duplication, the sum of (a) all
Consolidated Secured Debt and (b) all Debt of Subsidiaries of Sovran (except
Debt of SALP and any Subsidiary Guarantor).


          "property" or "properties" means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.


          "Purchasers" means the purchasers of the Notes named in Schedule A
hereto.


          "QPAM Exemption" means Prohibited Transaction Class Exemption 84-14
issued by the United States Department of Labor.






B-13

 
 

--------------------------------------------------------------------------------

 





          "Rating Agency" means Moody's, S&P, Fitch or another nationally
recognized rating agency reasonably acceptable to the Required Holders.


          "Real Estate" means the fixed and tangible properties consisting of
land, buildings and/or other improvements owned in fee simple by any Obligor, by
any Subsidiary or by any other entity in which an Obligor is the holder of an
equity interest at the relevant time of reference thereto, including, without
limitation, (i) the Unencumbered Properties at such time of reference, and (ii)
the real estate assets owned by each of the Partially-Owned Entities at such
time of reference.


          "Recourse" means with reference to any obligation or liability, any
liability or obligation that is not Without Recourse to the obligor thereunder,
directly or indirectly.  For purposes hereof, a Person shall not be deemed to be
"indirectly" liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor's liabilities or obligations (e.g., by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person's being a general partner of such obligor).


          "REIT" means a "real estate investment trust", as such term is defined
in Section 856 of the Code.


          "Release" means any actual or threatened releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping of Hazardous Substances.


          "Required Holders" means, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by an Obligor or any of its Affiliates).


          "Requirement of Law" means, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.


          "Responsible Officer" means, with respect to an Obligor, any Senior
Financial Officer and any other officer of such Obligor with responsibility for
the administration of the relevant portion of this Agreement.


          "Revised Consolidated Adjusted EBITDA" means for any period,
Consolidated Adjusted EBITDA for such period; plus actual general and
administrative expenses of the Obligors and their Subsidiaries for such period
to the extent deducted from Consolidated Adjusted EBITDA, minus an implied,
management fee in an amount equal to five percent (5%) of consolidated total
revenues from Real Estate.


B-14

 
 

--------------------------------------------------------------------------------

 

          "S&P" means Standard & Poor's Ratings Group, a division of
McGraw-Hill, or any successor thereto.


          "SALP" means Sovran Acquisition Limited Partnership, a Delaware
limited partnership.


          "Securities Act" means the Securities Act of 1933, as amended from
time to time.


          "Sell or Sale" is defined in Section 10.4(b)


          "Senior Financial Officer" means, with respect to an Obligor, the
chief financial officer, principal accounting officer, treasurer or comptroller
of such Obligor.


          "Sovran" means Sovran Self Storage, Inc., a Maryland corporation.


          "Sovran Treasury Stock" means Sovran capital stock repurchased and
held by Sovran as treasury stock.


          "Subsidiary" means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a "Subsidiary" is a reference to a Subsidiary of an Obligor.


          "Subsidiary Guarantor" means each of the Subsidiaries identified on
Schedule 5.4 as such and, in addition, each Subsidiary of an Obligor that
subsequent to the date of Closing becomes a party to the Subsidiary Guaranty in
accordance with Section 9.5 of this Agreement.


          "Subsidiary Guaranty" means the Subsidiary Guaranty delivered pursuant
to Section 2.2 and each other Subsidiary Guaranty hereafter executed and
delivered by a Subsidiary of an Obligor, each to be in substantially the form of
Exhibit 2.2(a) hereto.


          "Synthetic Lease" means any lease of goods or other property, whether
real or personal, which is treated as an operating lease under GAAP and as a
loan or financing for U.S. income tax purposes.


          "Tower Lease" means a lease with a communication carrier or a tower
development firm pursuant to which such carrier or firm will occupy a portion of
a self-storage property for the purpose of using and/or constructing a monopole
or tower or other structure thereon to which will be attached communications
equipment and antennae, provided that any such Lease shall contain a relocation
clause permitting relocation of the demised premises on the Real Estate site
where the demised premises are located to allow re-use or re-development of such
Real Estate


B-15

 
 

--------------------------------------------------------------------------------

 



site, and further provided that such relocation clause shall not be required (i)
in any Tower Lease in existence as of the date hereof, or (ii) in any
pre-existing Tower Lease on Real Estate hereafter acquired.


          "Unencumbered Property" means any Real Estate owned in fee simple or
subject to a Ground Lease located in the contiguous United States that on any
date of determination: (a) is not subject to any Liens (including any such Lien
imposed by the organizational documents of the owner of such asset, but
excluding Permitted Liens), as certified by an officer of the Obligor
Representative on the date of Closing or such later date on which such Real
Estate becomes an Unencumbered Property, (b) is not the subject of any matter
that could reasonably be expected to have a Material Adverse Effect on the value
of such Real Estate, (c) is not the subject of a Disqualifying Environmental
Event, a Disqualifying Building Event or a Disqualifying Legal Event, in each
case as certified by an officer of the Obligor Representative on the date of
Closing or such later date on which such Real Estate becomes an Unencumbered
Property, (d) has been improved with a Building or Buildings which (1) have been
issued a certificate of occupancy (where available) or is otherwise lawfully
occupied for its intended use, (2) are fully operational and (3) subsequent to
the date that is twenty-four (24) months after the acquisition date of such Real
Estate, have an average rent-paying occupancy rate (by net rentable square feet)
of at least 70% for the two most recently ended consecutive fiscal quarters, (e)
is wholly owned by an Obligor or a Subsidiary Guarantor that is a Wholly-Owned
Subsidiary and (f) has not been designated by the Obligors in writing to the
holders of Notes as Real Estate that is not an Unencumbered Property because of
a Disqualifying Environmental Event, a Disqualifying Building Event or a
Disqualifying Legal Event or the Obligor's intention to subject such
Unencumbered Property to a Debt Lien or to Sell such Unencumbered Property
pursuant to Section 10.4(b) hereof, which designation shall not be permitted
during the continuance of a Default (other than if such designation during a
Default is made in conjunction with such Real Estate's being the subject of a
Sale or Debt Lien under Section 10.4(b)(ii) and in compliance therewith) or an
Event of Default and shall be accompanied by a compliance certificate in the
form of Exhibit 10.4(b) attached hereto.


          "Unhedged Variable Rate Debt" means all Debt of the Obligors and their
respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, including, to the extent applicable, the
obligations under the Bank Credit Agreement, which bears interest at one or more
variable rates and is not subject to an interest rate hedging arrangement having
a minimum term of one (1) year and having other terms reasonably acceptable to
the Required Holders.


          "Unimproved Land" means any Real Estate consisting of raw land which
is unimproved by Buildings.


          "Unsecured Debt" mean all Debt of any Person that is not secured by a
Lien on any asset of such Person.


          "Wholly-Owned Subsidiary" means, at any time, any Subsidiary one
hundred percent (100%) of all of the equity interests (except directors'
qualifying shares) and voting interests of


B-16

 
 

--------------------------------------------------------------------------------

 





which are owned by any one or more of the Obligors and the Obligors' other
Wholly-Owned Subsidiaries at such time.


          "Without Recourse" or "without recourse" means, with reference to any
obligation or liability, any obligation or liability for which the obligor
thereunder is not liable or obligated other than as to its interest in a
designated Real Estate or other specifically identified asset only (which asset
is not interests in another Person), subject to such limited exceptions to the
non-recourse nature of such obligation or liability, such as fraud,
misappropriation, misapplication and environmental indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability.




































































B-17

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 5.3


DISCLOSURE DOCUMENTS


1.     Investors' Call Presentation dated June 29, 2011.







 
 

--------------------------------------------------------------------------------

 



SCHEDULE 5.4


SUBSIDIARIES OF THE OBLIGORS, OWNERSHIP
OF SUBSIDIARY STOCK AND AFFILIATES


i.
Subsidiaries of Sovran Self Storage, Inc. (all Delaware Entities):
       
Sovran Holdings, Inc. – 100% Owned
   
Acquisition Limited Partnership – 98.8% Limited Partnership Interest
     
Subsidiaries of Sovran Acquisition Limited Partnership:



100% Owned Delaware Entities
100% Owned New York Entities
   
Sovran Jones Road, LLC
Sovran Cameron, LLC
Sovran Congress, LLC
Sovran Huebner, LLC
Sovran Little Road, LLC
Sovran Granbury, LLC
Sovran Shackelford, LLC
Sovran Manchester, LLC
Sovran DeGaulle, LLC
Sovran Grapevine, LLC
Sovran Washington, LLC
Sovran Meramac, LLC
Sovran Seminole, LLC
Locke Sovran I Manager, Inc.
Locke Sovran II Manager, Inc.
The Locke Group LLC
 
Iskalo Land Holdings LLC
Locke Sovran I L.L.C.
Locke Sovran II L.L.C.
Locke Preferred Equity L.L.C.
Locke Preferred Equity II L.L.C
Uncle Bob's Management, LLC (fka   Locke Leasing LLC)
 
Subsidiary Guarantors from Above Subsidiaries:
 
Sovran Holdings, Inc.
The Locke Group LLC
Uncle Bob's Management LLC
   
ii.
Additional Affiliates:
 
Delaware Entities:
Sovran HHF Storage Holdings LLC – 20% owned by SALP
Sovran HHF Storage Holdings II LLC – 15% owned by SALP
 
New York Entities:
Iskalo Office Holdings LLC – 49% owned by SALP
West Deptford JV LLC – 20% owned by SALP




 
 

--------------------------------------------------------------------------------

 





iii.
Directors and Executive Officers of the Obligors:
     
A.
Sovran Self Storage, Inc.:
             
Directors:
Robert J. Attea
Kenneth F. Myszka
John E. Burns
Anthony P. Gammie
Charles E. Lannon
James R. Boldt
               
Officers:
Robert J. Attea
Kenneth F. Myszka
David L. Rogers
 
Chief Executive Officer
President, Chief Operating Officer
Chief Financial Officer, Treasurer
and Secretary
           
B.
Sovran Acquisition Limited Partnership:
         
Officers and Directors:
None.  SALP is managed by Sovran Holdings as sole General Partner.
           
(i)  Sovran Holdings, Inc.:
             
Directors:
Robert J. Attea
Kenneth F. Myszka
Charles E. Lannon
               
Officers:
Robert J. Attea
Kenneth F. Myszka
David L. Rogers
Chief Executive Officer
President, Chief Operating Officer
Chief Financial Officer, Treasurer
and Secretary
         























B-2



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.5


FINANCIAL STATEMENTS


Consolidated Balance Sheet of Sovran Self Storage, Inc. and its Subsidiaries,
and Consolidated Statements of Operations, Stockholders' Equity and Cash Flows
and Notes thereto for the year ended December 31, 2010.


Consolidated Balance Sheet of Sovran Self Storage, Inc. and its Subsidiaries,
and Consolidated Statements of Operations, and Cash Flows and Notes thereto for
the quarter ended March 31, 2011.









































































 
 

--------------------------------------------------------------------------------

 

Schedule 5.15


Existing Debt; Liens; Future Liens
As of August 5, 2011


A.
Notes and Loans:
   

              The Obligors are the borrowers under a Fourth Amended and Restated
Revolving Credit and Term Loan Agreement dated as of August 5, 2011, with
Manufacturers and Traders Trust Company as Administrative Agent, and the lenders
and other agents party thereto providing for an unsecured revolving credit
facility, with an initial term of five years, with the Obligors having two
one-year extension options, in an aggregate principal amount outstanding not to
exceed $175,000,000 (with a $75,000,000 expansion option) and a seven-year term
loan facility in the aggregate principal amount of $125,000,000 and a delayed
draw seven-year term loan facility in the aggregate amount of $100,000,000 (the
"Bank Credit Agreement").  Sovran Holdings, Inc., The Locke Group LLC and Uncle
Bob's Management LLC each is a guarantor of all of the indebtedness under the
Bank Credit Agreement.


              The Obligors are the co-obligors on $80,000,000 principal amount
of 6.26% Senior Guaranteed Notes, Series A, due September 4, 2013, and
$20,000,000 principal amount of Floating Rate Senior Guaranteed Notes, Series B,
due September 4, 2013, issued pursuant to the Note Purchase Agreement dated as
of September 4, 2003, among Sovran, SALP, and the several Purchasers identified
therein, as amended prior to the date hereof (the "2003 NPA").  Sovran Holdings,
Inc., The Locke Group LLC and Uncle Bob's Management LLC guaranty all of the
indebtedness under the 2003 NPA.


              The Obligors are the co-obligors on $150,000,000 principal amount
of  6.38% Senior Guaranteed Notes, Series C, due April 26, 2016, issued pursuant
to the Note Purchase Agreement dated as of April 26, 2006, among Sovran, SALP,
and the several Purchasers identified therein, as amended prior to the date
hereof (the "2006 NPA").  Sovran Holdings, Inc., The Locke Group LLC and Uncle
Bob's Management LLC guaranty all of the indebtedness under the 2006 NPA.


B.
Indemnity Agreements:
   

              SALP is a co-indemnitor with Locke Sovran I L.L.C. ("Locke
Sovran I") under an Environmental Indemnity Agreement dated as of November 28,
2001 in favor of GMAC Commercial Mortgage Corporation ("GMAC Mortgage") in
connection with a $30,500,000 securitized loan (the "Securitized Loan") from
GMAC Mortgage to Locke Sovran I secured by mortgages granted by Locke Sovran I
to GMAC Mortgage.  SALP is also a guarantor under a Guaranty of Recourse
Obligations of Borrower dated as of November 28, 2001 in connection with the
Securitized Loan.


              SALP is an indemnitor under a Non-Recourse Indemnification
Agreement dated as of February 12, 2002 in favor of PNC Bank, National
Association ("PNC") in connection with a $48,000,000 securitized loan to Locke
Sovran II L.L.C. ("Locke Sovran II") by PNC, dated as of February 12, 2002
secured by mortgages granted by Locke Sovran II to PNC.

 
 

--------------------------------------------------------------------------------

 

              SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of June 6, 2005 in favor of General
Electric Capital Corporation ("GECC") in connection with a $3,600,000
securitized loan to Sovran Jones Road, L.L.C. by GECC dated as of June 6, 2005
secured by a mortgage granted by Sovran Jones Road, L.L.C. to GECC.


              SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of April 13, 2006 in favor of Wells Fargo
Bank, N.A. in connection with a $1,100,000 securitized loan to Sovran Cameron,
L.L.C. by Wells Fargo Bank, N.A. ("Wells") dated as of April 13, 2006 secured by
a mortgage granted by Sovran Cameron, L.L.C. to Wells.


              SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of April 13, 2006 in favor of Wells in
connection with a $1,200,000 securitized loan to Sovran Congress, L.L.C. by
Wells, dated as of April 13, 2006 secured by a mortgage granted by Sovran
Congress, L.L.C. to Wells.


              SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of June 22, 2006 in favor of GE Capital
Mortgage Corporation ("GECMC") in connection with a $2,240,000 securitized loan
to Sovran Little Road, L.L.C. by GECMC dated as of June 22, 2006 secured by a
mortgage granted by Sovran Little Road, L.L.C. to GECMC.


              SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of June 22, 2006 in favor of GECMC in
connection with a $2,010,000 securitized loan to Sovran Granbury, L.L.C. by
GECMC dated as of June 22, 2006 secured by a mortgage granted by Sovran
Granbury, L.L.C. to GECMC.


              SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of June 22, 2006 in favor of GECMC in
connection with a $2,500,000 securitized loan to Sovran Huebner, L.L.C. by GECMC
dated as of June 22, 2006 secured by a mortgage granted by Sovran Huebner,
L.L.C. to GECMC.


              SALP is a co-indemnitor with SH 729-744 LLC under an Environmental
Indemnity Agreement dated as of July 13, 2011 in favor of PNC in connection with
a $74,600,000 securitized loan (the "SH 729-744 Securitized Loan") from PNC to
SH 729-744 LLC secured by mortgages granted by SH 729-744 LLC to PNC.  SALP is
also a guarantor under a Guaranty of Recourse Obligations of Borrower dated as
of July 13, 2011 in connection with the SH 729-744 Securitized Loan.


              SALP is a co-indemnitor with each of SH 726 LLC, SH 727 LLC and
SH 728 LLC in connection with the assumption of their respective securitized
loans in the principal amounts of $6,040,884.60, $3,480,344.61 and $4,433,296.74
(collectively, the "SH 726-728 Securitized Loans") from U.S. Bank National
Association, as Trustee, Successor-in-Interest to Bank of America, N.A. as
Trustee, Successor to Wells Fargo Bank, N.A. as Trustee, for the Registered
Holders of CN 2006 - CN2 Commercial Mortgage Pass-through Certificates (the
"Lender") dated as of August 1, 2011 and separately secured by mortgages granted
by each of SH 726 LLC, SH 727 LLC and SH 728 LLC to the Lender.


B-2
C.
Swap Agreements:
   

              Interest rate swap agreement made by Sovran and SALP with Wells
dated June 25, 2008 with a notional amount of $50,000,000.


              Interest rate swap agreement made by Sovran and SALP with SunTrust
Bank dated June 25, 2008 with notional amounts of $100,000,000 and $125,000,000.


              Interest rate swap agreement between Sovran and SALP, and Bank of
America, N.A. dated August 31, 2005 with a notional amount of $20,000,000.






























































B-3












 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 5.18
 
ENVIRONMENTAL DISCLOSURES




None.





















































































 
 

--------------------------------------------------------------------------------

 

Schedule 10.3


Investments


20% membership interest in Sovran HHF Storage Holdings LLC


15% membership interest in Sovran HHF Storage Holdings II LLC


49% membership interest in Iskalo Office Holdings LLC


20% membership interest in West Deptford JV LLC









































































 
 

--------------------------------------------------------------------------------

 



Exhibit 1


[Form of Series D Note]


SOVRAN SELF STORAGE INC.
SOVRAN ACQUISITION LIMITED PARTNERSHIP


5.54% Senior Guaranteed Note, Series D, Due August 5, 2021


No.  [____]
[Date]
$[_______]
PPN [_______]
   

          For Value Received, the undersigned, Sovran Self Storage Inc.  (herein
called "Sovran"), a corporation organized and existing under the laws of the
State of Maryland, and Sovran Acquisition Limited Partnership, a Delaware
limited partnership (herein called "SALP"; and, together with Sovran, the
"Obligors") hereby, jointly and severally, promise to pay to [_______] or
registered assigns, the principal sum of [_______] Dollars on August 5, 2021
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 5.54% per annum from the date
hereof, payable semi-annually, on the fifth day of February and August in each
year and at maturity, commencing with the February 5 or August 5 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 7.54% or (ii) 2% over the rate of
interest publicly announced by JP Morgan Chase Bank, NA from time to time in New
York, New York, as its "base" or "prime" rate.


          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of the Obligors in New York or at such other
place as the Obligors shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.


          This Note is one of a series of Senior Guaranteed Notes (herein called
the "Notes") issued pursuant to the Note Purchase Agreement, dated as of August
5, 2011 (as from time to time amended or modified, the "Note Purchase
Agreement"), among the Obligors and the respective Purchasers named therein and
is entitled to the benefits thereof.  Each holder of this Note will be deemed,
by its acceptance hereof, (i) to have agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.


          This Note is a registered Note of the same series and, as provided in
the Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or



 
 

--------------------------------------------------------------------------------

 

such holder's attorney duly authorized in writing, a new Note of the same series
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.


          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.


          Pursuant to the Subsidiary Guaranty dated as of August 5, 2011,
certain Subsidiaries of the Obligors have absolutely and unconditionally
guaranteed payment in full of the principal of, Make-Whole Amount, if any, and
interest on this Note and the performance by the Obligors of their obligations
contained in the Note Purchase Agreement all as more fully set forth in said
Subsidiary Guaranty.


          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.


          This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                              
       Name:  
       Title:  
     
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
By:                                                              
       Name:  
       Title:  













B-2

 
 

--------------------------------------------------------------------------------

 



EXHIBIT 2.2(a)


FORM OF SUBSIDIARY GUARANTY


Attached.



















































































 
 

--------------------------------------------------------------------------------

 





Exhibit 2.2(b)


FORM OF INTERCREDITOR AGREEMENT


Attached.

















































































 
 

--------------------------------------------------------------------------------

 



Exhibit 4.4(a)


Form of Opinion of Counsel to the Obligors and Subsidiary Guarantors




[To be attached]

















































































 
 

--------------------------------------------------------------------------------

 



EXHIBIT 4.4(B)


FORM OF OPINION OF SPECIAL COUNSEL TO THE PURCHASERS




[To be attached]

















































































 
 

--------------------------------------------------------------------------------

 





EXHIBIT 10.1


COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER


(Incurrence of Indebtedness)


          The undersigned, being the Chief Financial Officer of Sovran Self
Storage, Inc.  ("Sovran") and Sovran Acquisition Limited Partnership ("SALP,"
and together with Sovran, collectively referred to herein as the "Obligors"),
HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §10.1 of the Note
Purchase Agreement dated as of August 5, 2011 among the Obligors and the
Purchasers listed on Schedule A thereto (as the same may now or hereafter be
amended from time to time, the "Note Agreement").  Unless otherwise defined
herein, the terms used in this compliance certificate and Schedule 1 attached
hereto have the meanings given them in the Note Agreement.


          The Obligors hereby give the holders of the Notes notice that an
Obligor, a Subsidiary Guarantor or a Subsidiary plans to incur Debt for borrowed
money which will cause the aggregate amount of Debt for borrowed money incurred
since delivery of the most recent compliance certificate to exceed $5,000,000.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Obligors' compliance with the covenants contained in
Sections 10.8, 10.9, 10.10 and §10.18 of the Note Agreement on a pro forma basis
after giving effect to such Debt for borrowed money, all of which data and
computations, to the best knowledge and belief of the chief financial officer
executing and delivering this compliance certificate on behalf of the Obligors
(the "Chief Financial Officer"), are true, complete and correct.


          The activities of the Obligors, the Subsidiary Guarantor or the
Subsidiary, as applicable, have been reviewed by the Chief Financial Officer
and/or by employees or agents under his immediate supervision.  The Chief
Financial Officer certifies that he is authorized to execute and deliver this
compliance certificate on behalf of each Obligor.



























 
 

--------------------------------------------------------------------------------

 



          Executed as of this ___ day of ____________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                   
       Name:  
       Title:  
     
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
By:                                                                   
       Name:  
       Title:  


























































 
 

--------------------------------------------------------------------------------

 





EXHIBIT 10.4(a)


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER/TREASURER]


(Merger, Consolidation or Reorganization)




          The undersigned, being the [Chief Financial Officer/Treasurer] of
Sovran Self Storage, Inc. ("Sovran") and Sovran Acquisition Limited Partnership
("SALP" and together with Sovran, the "Obligors"), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §10.4(a) of the
Note Purchase Agreement dated as of August 5, 2011 among the Obligors and the
Purchasers listed on Schedule A thereto (as the same may now or hereafter be
amended from time to time, the "Note Agreement").  Unless otherwise defined
herein, the terms used in this compliance certificate and Schedule 1 attached
hereto have the meanings given them in the Note Agreement.


          The undersigned hereby gives the holders of Note notice that an
Obligor, a Subsidiary Guarantor, an Operating Subsidiary or a Wholly-Owned
Subsidiary plans to become a party to a merger, consolidation or reorganization
requiring a compliance certificate under §10.4(a) of the Note Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Note Agreement on a pro forma basis, all of which data and
computations, to the best knowledge and belief of the [chief financial
officer/treasurer] executing and delivering this compliance certificate (the
"[Chief Financial Officer/Treasurer]"), are true, complete and
correct.  Furthermore, the undersigned certifies that no Default or Event of
Default has occurred and is continuing, or would occur and be continuing after
giving effect to such merger, consolidation or reorganization and all
liabilities, fixed or contingent, pursuant thereto;


          The activities of the Obligors, the Subsidiary Guarantor, the
Operating Subsidiary or the Wholly-Owned Subsidiary, as applicable, have been
reviewed by the [Chief Financial Officer/Treasurer] and/or by employees or
agents under his immediate supervision.  The [Chief Financial Officer/Treasurer]
certifies that he is authorized to execute and deliver this compliance
certificate on behalf of each Obligor.

















 
 

--------------------------------------------------------------------------------

 







          Executed as of this __ day of ____________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                   
       Name:  
       Title:  
     
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
By:                                                                   
       Name:  
       Title:  



















































B-2



 
 

--------------------------------------------------------------------------------

 



EXHIBIT 10.4(b)


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER/TREASURER]


(Disposition of Unencumbered Property)


          The undersigned [Chief Financial Officer/Treasurer] of Sovran Self
Storage, Inc.  ("Sovran") and Sovran Acquisition Limited Partnership ("SALP" and
together with Sovran, the "Obligors") HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §10.4(b)(i) or
§10.4(b)(ii) of the Note Agreement dated as of August 5, 2011 among the Obligors
and the Purchasers listed on Schedule A thereto (as the same may now or
hereafter be amended from time to time, the "Note Agreement").  The Obligors
hereby give the holders of the Notes notice of the intention of an Obligor, a
Subsidiary Guarantor, an Operating Subsidiary or a Wholly-Owned Subsidiary to
Sell or to grant a Debt Lien on an Unencumbered Property or other asset pursuant
to §10.4(b)(i) or § 10.4(b)(ii) of the Note Agreement.  Unless otherwise defined
herein, the terms used in this Compliance Certificate and Schedule 1 attached
hereto have the meanings described in the Note Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Obligors' compliance with the covenants contained in
§10 of the Note Agreement on a pro forma basis after giving effect to such
proposed Sale or Debt Lien and all liabilities, fixed or contingent, pursuant
thereto, all of which data and computations, to the knowledge and belief of the
[chief financial officer/treasurer] executing and delivering this compliance
certificate on behalf of the Obligors (the "[Chief Financial
Officer"/"Treasurer]"), are true, complete and correct.


          The activities of the Obligors, the Subsidiary Guarantor, the
Operating Subsidiary or the Wholly-Owned Subsidiary, as applicable, have been
reviewed by the [Chief Financial Officer/Treasurer] and/or by employees or
agents under his immediate supervision.  Based upon such review, to the best
knowledge and belief of the [Chief Financial Officer/Treasurer],


[(for §10.4(b)(i)) both before and after giving effect to the proposed Sale or
Debt Lien and all liabilities, fixed or contingent, pursuant thereto, no Default
or Event of Default exists or will exist under any Note Agreement.]


[(for §10.4(b)(ii)) before giving effect to the proposed Sale or Debt Lien and
all liabilities, fixed or contingent, pursuant thereto, no Event of Default
exists under any Note Agreement; provided, that if such Sale or Debt Lien is to
be made while a Default is continuing, such Sale or Debt Lien (together with
other Sales and Debt Liens) will cure the Default before it becomes an Event of
Default; and if multiple Sales or Debt Liens are contemplated, the Obligors
shall apply the net proceeds of each Sale or Debt Lien to the repayment of the
Notes until such Default has been fully cured.  After giving effect to the
proposed Sale or Debt Lien and all liabilities, fixed or contingent, pursuant
thereto, no Default or Event of Default will exist under the Note Agreement.]

 
 

--------------------------------------------------------------------------------

 



The [Chief Financial Officer/Treasurer] certifies that he is authorized to
execute and deliver this Compliance Certificate on behalf of each Obligor.


Executed as of this ___ day of ____________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                   
       Name:  
       Title:  
     
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
By:                                                                   
       Name:  
       Title:  





































B-2

 
 

--------------------------------------------------------------------------------

 
